 SANTA FE DRILLING COMPANY161Santa Fe Drilling CompanyandAlaska PetroleumCraftsCouncilandInternationalUnion ofPetroleumWorkers,AFL-CIO.Cases19-CA-3324-1,19-CA-3328,19-CA-3470,19-RC-3851,and 19-RM-598May 2, 1968DECISION,ORDER,AND DIRECTION OFSECOND ELECTIONBY MEMBERS BROWN, JENKINS, AND ZAGORIAOn October 18, 1967, Trial Examiner IrvingRogosin issued his Decision in the above-entitledproceeding, finding that the Respondent had en-gaged inand was engagingin certain unfair laborpractices, and recommending that it cease and de-sisttherefrom and take certain affirmative action,as set forth in the Trial Examiner's Decision at-tached hereto. He also found that the Respondenthad notengaged inother unfair labor practices al-leged in the complaint. Thereafter, the Respondentfiled exceptions to the Trial Examiner's Decisionand a supporting brief, the General Counsel filedcross-exceptions, and a brief in support of thecross-exceptions, and the Respondent thereafterfiled an answering brief.Pursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrial Examiner's Decision, the exceptions, cross-ex-ceptions, and the briefs of the parties, and the en-tire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrialExaminer with the following modificationsherein noted.'For the reasons expressed by the Trial Examiner,we agree that Sherwood was discriminatorily laidoff on March 20, 1966, and that Gardner wassimilarlydiscriminatorilydischarged onMay 8,1966. However, we donot agreewith the Trial Ex-aminer that Sherwood and Gardner should be de-nied reinstatement and backpay.In our view Sherwood's strong expression of dis-pleasure to Crew Supervisor Blair uponbeing in-formed that he was being replaced by an employeewith more seniority who had been laid off fromanother rig, and that he was being laid off ratherthan being permitted to bump to the lower skilledjob of roustabout does not warrant the withholdingof the customary remedy. Sherwood was hired as aroustaboutonDecember 7, 1965, and waspromoted to the higher skilled job of derrickmanon January 21, 1966, under driller Huckaby.Although Blair testified that Sherwood had beenpromoted while Blair was away on a trip and thathe (Blair) would not have recommended Sherwoodfor this promotion, there is no showing that he hadever criticized Sherwood directly or had asked anyother supervisor to discuss with Sherwood any ofSherwood's alleged shortcomings. Nor does therecord show that Sherwood had ever been warnedor disciplined for his alleged shortcomings as a der-rickman by other supervisors. To the contrary,around the middle of February, Respondent'sManager Lage asked Sherwood how he liked work-ing for the Respondent, and, according to Sher-wood's uncontradicted testimony, informed himthat more job opportunities would be available if heremained with the Respondent and that thereprobably would be chances for advancement. Thus,itappears that Sherwood's sense of indignationupon being told thereafter by Blair that he wasbeing let go because of his poor work had con-siderable justification.As for the actual remarks themselves, contrary tothe Trial Examiner, we fail to interpret them as ex-pressing an animalexuberance, indicating physicalthreat or harm which would make any future em-ployer-employee relationship untenable. Accordingto Blair, after Sherwood was told that he was not tobe retained, Sherwood told him that "he (Sher-wood) thought I was a pretty good man when hecame out there and said he had told all the hands orsome of the hands around there that if I bumpedhim, why he was going to whip my [obscenity], buthe was not going to do it because that would makehim a bigger [obscenity] than I was." Sherwoodcontinued to use obscenity in regard to Blair. How-ever, he did not threaten him with physical harm or.bodily violence.Blairapparentlymaintained hiscomposure throughout.While we do not condone these remarks, we donot believe them sufficiently serious, in all the cir-cumstances, to warrant a denial of reinstatementand backpay. Indeed, the record supports the TrialExaminer's findings that Blair, himself, and drilleriTheRespondent excepts to the Trial Examiner's finding that certain re-marks of toolpusher Prim Roady violated Section 8(a)(1) of theAct. It wasagreed at the hearing that evidence of these remarks was being introducedby the General Counsel only for background purposes, and that theGeneral Counsel was not thereby seeking an additional 8(a)(1) violationIn view of the parties' stipulation at the hearing concerning this matter, wedo not adopt the Trial Examiner's finding that the remarks in question con-stituted a violationof the Act.171 NLRB No. 27 162DECISIONSOF NATIONALLABOR RELATIONS BOARDTroyWhite frequently used obscene remarks inconversations with employees. Moreover, the TrialExaminer discounted the seriousnessof the use ofobscenity because of "the rough-and-tumble at-mosphere in which the crews worked, the restrictedquarters in which they lived, and the exigencies ofthe enterprise." The Trial Examiner characterizedsuch language as "privy graffiti."2We are of theopinion that such characterization of Sherwood'sremarks is applicable here.In view of the provocation which prompted theremarks and the nature of the remarks themselves,we are unable to find that they indicated such ag-gravated and gross misconduct as to render Sher-wood unfit for further employment.' Accordingly,contrary to the Trial Examiner, we shall direct thatRespondent reinstate Sherwood and make himwhole for any loss of pay he may have suffered.As for Gardner, while finding that he was dis-criminatorilydischarged,theTrialExaminerfurther found that the Respondent did not dis-criminate against him by failing to reinstate him tohis former or substantially equivalent employmentbecause Gardner had indicated that he intended toquit his job in any event, and that he had obtainedor was about to obtain another job at which he wasworking at the time of the hearing. This, in effect,while finding a violation the Trial Examiner pro-vided no specific remedy in regard to Gardner. Wedo not agree.In our opinion, the basis for Gardner's decisionto seek employment elsewhere and any action hemay have taken as to other employment weredirectly related to the Respondent's unfair laborpractices, particularly the numerous instances of in-terference, restraint, and coercion found by theTrial Examiner to be violative of Section 8(a)(1) oftheAct, and which recommendations we havehereinadopted.Such illegal conduct by theRespondent, we are convinced, would reasonablycause an employee to be insecure and to think interms of other employment. For example, after theFebruary 20, 1966, election at which Gardner hadbeen an observer, Blair announced to the em-ployees that he was going to be extra strict in hiswork standards, no longer permit Gardner time offto "go fishing" in the summer, that he had "run offsome men...he was going to run off more." As'Trial Examiner's Decision fn. 12.See,e.g.,N.L.R.B. v. M & B HeadwearCo, Inc.,349 F.2d 170, 174(C.A.4), N L R B. v Efco Manufacturing, Inc,227 F.2d 675, 676 (C.A.1), cert.denied 350U S. 1007;N.L.R.B. v. Kohler Co.,300 F.2d 699,702-704 (C.A.D.C ),cert.denied 370 U.S. 911, JP Stevens & Co, Inc.,157 NLRB869, fn 8,enfg380 F.2d 292 (C A 2), cert denied 88 U.S. at564; J.P. Stevens Company, Inc.,163 NLRB 217, fn. 11. We find that Launoted above,Gardner was in fact eventually dis-criminatorily discharged.We find, inthe circumstances,thatGardner'sdecision to terminate his employment the day afterhe was unlawfully discharged even though he hadformed his intention to do so before his dischargewas not an unequivocal resolve not to accept rein-statement,but was made in the heat of dissatisfac-tion with his treatment by Respondent and couldhardly be characterized as a rational,uncoerceddecision.We therefore do not consider Gardner'saction to be a waiver of his right of reinstatement.To considerthis a waiver of such right would meanpermitting the Respondent to accomplish indirectlywhat we have found the Respondent could not dodirectly:to remove Gardner discriminatorily fromitswork force.Both in order to preserve the public interest inRespondent'smeaningful compliance and in orderto safeguard a discriminatee's rights, we find that itwould effectuate the policies of the Act not to giveweight to Gardner's statements and conduct regard-ing his decision to discontinue his employment rela-tionship with Respondent prior to a good-faith offerof reinstatement made at a time when the effects ofthe unfair labor practices found herein have beendissipated.'Accordingly,we find that Respondent'sfailure to reinstate Gardner and to make hima bonafideofferof reinstatement is a continued expressionof its unlawful motivation and conduct leading tohis layoff.Contraryto theTrialExaminer,we shalldirect that Respondent reinstate Gardner and makehim whole for any loss ofpay hemay have suffered.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner as modifiedbelow and hereby orders that the Respondent,Santa Fe Drilling Company, Anchorage, Alaska, itsofficers, agents, successors,and assigns, shall takethe action set forth in the Trial Examiner's Recom-mended Order, as herein modified:1.Paragraph 2(a) is amended to read as follows:(a)Offer Lloyd W. Collins, Sidney R. Sherwood,David L. Gardner, Arthur W. Gordon, and ErnestBlower Company,146 NLRB1226, 1234,relied upon by the Trial Ex-aminer,is inapposite,and distinguishable upon its facts in that it involved,unlike here,a discharge because of threatening language and a dispute witha supervisor and not an expression of indignation in response to a dis-criminatory dischargea SeeHeinrichMotors, Inc.,166 NLRB783, cf.W. C. Nabors,Co., 89NLRB 538, 550, 571, fn 50. SANTA FE DRILLING COMPANY163N. Barefield immediate and full reinstatement totheir former or substantially equivalent positions,without prejudice to their seniority and other rightsand privileges, and make them whole in the mannerset forth in the section entitled "The Remedy."2.Paragraph 2(b) is deleted and the remainingparagraphs are relettered accordingly.3.The fourth and fifth indented paragraphs intheAppendix attached to the Trial Examiner'sDecision are deleted and the following paragraphsubstituted:WE WILL offer Sidney R. Sherwood, DavidL. Gardner, Lloyd W. Collins, Arthur W. Gor-don, and Ernest N. Barefield immediate andfull reinstatement to their former or substan-tially equivalent positions, without prejudice totheir seniority and other rights and privileges,and make them whole for any loss of pay theymay have suffered by reason of the discrimina-tion against them.IT IS FURTHER ORDERED that the election con-ducted in Cases 19-RC-3851 and 19-RM-598 onFebruary 20, 1966, among certain employees ofSanta Fe Drilling Company be, and it hereby is, setaside.DECISION OF TRIAL EXAMINERSTATEMENT OF THE CASEIRVING ROGOSIN, Trial Examiner: This matter isbefore the Board upon its order directing hearingon objections of Alaska Petroleum Crafts-Council ,the APCC herein, Petitioner in Cases 19-RC-3851and 19-RM-598, dated November 14, 1966, andorder of the Regional Director, dated December 6,1966, consolidating for hearing the consolidatedcomplaint,issuedJuly 22,1966,inCases19-CA-3324-1 and 19-CA-3328, and the com-plaint,issuedDecember 6,1966,inCase19-CA-3470, with the objections to the election, asprovided in the Board's order directing hearing.'TheconsolidatedcomplaintinCases19-CA-3324-1 and 19-CA-3328 alleges that on orabout specified dates in January and February 1966Respondent (1) interfered with, restrained, andcoerced its employees in violation of Section8(a)(1) of the Act by threatening them withdischarge or loss of employment, more arduouswork, loss of benefits under a profit-sharing plan,loss of privileges and accomodations, and restrictedlavatory and rest periods because they had engagedinunion orother concerted activities; (2) dis-criminated in regard to the hire and tenure of em-ployment of employees in violation of Section8(a)(3) of the Act by discharging Lloyd Collins onor about February 22, Arthur Gordon on or aboutFebruary 24, and laying off Sidney R. Sherwood onor about March 20, 1966, and thereafter refusing toreinstate them.The complaint in Case 19-CA-3470 alleges thatRespondent discriminated in regard to the hire andtenure of employment of employees in violation ofSection 8(a)(3) by discharging Dave Gardner on orabout May 7 and E. N. Barefield on or about June2, 1966, and thereafter refusing to reinstate them.Respondent's answer to the consolidated com-plaint in Cases19-CA-3324-1 and 19-CA-3328admits the procedural allegations of the complaint,including the allegations concerning commerce, butdenies generally and specifically the substantive al-legations.'In its answer in Case 19-CA-3470, Respondentasserts substantially the same defenses set forth inthe previous consolidated complaint; denies that itdischarged Dave Gardner,asserting that that deci-sion was madeby Shell Oil Companypersonnel;and,while admitting that it discharged E. N.Barefield, denies that the discharge of either ofthese employees was in violation of Section 8(a)(1)and (3) of the Act.Hearing was held from February 13 to 17, inclu-sive, at Anchorage, Alaska. The General Counsel,Respondent, and the IUPW were represented bycounsel and were afforded full opportunity to beheard,to examine and cross-examine witnesses, tointroduce evidence relevant and material to the is-sues, to argue orally, and to file briefs and proposedfindings of fact and conclusions of law. All partiesdeclined to argue orally but reserved the right tofilebriefs.Pursuant to successive extensions dulyiThe originalcharge in Case19-CA-3324-1 was filed by the APCC onFebruary 23, 1966, and servedthe same day,the originalcharge in Case19-CA-3328 was filed by the IUPW, on February 28 and servedthe sameday, the amended charge onMarch 7, 1966, the secondamended chargeon March 28,the originalcharge in Case 19-CA-3470 was filed by theIUPW on August 5 and served the same day, the amendedcharge on Sep-tember 12, 1966 All dates,unless otherwise shown,are in 1966Designa-tions are asfollows the General Counsel, unless otherwisestated, hisrepresentative at the hearing,Santa FeDrilling Company, Respondent, theCompany, or Employer, AlaskaPetroleumCrafts Council, the APCC, In-ternationalUnion ofPetroleum Products, the IUPW, the National LaborRelationsAct, as amended(61 Stat136, 73 Stat 519, 29 U S C Sec 151,et seq), the Act,the NationalLaborRelations Board, the BoardRDespite its categorical admissions of the commerce allegations,Respondentseparatelyalleged " 10 Respondentspecificallydenied that itsacts haveled or tendto lead to labor disputes burdening or obstructingcommerce or the free flow of commerce or that any of its activities con-stitute unfair labor practices affecting commerce within the meaning ofSection 8(a)(I) and(3) and Sections 2(6) and(7) of theAct "Further an-swering, Respondent alleged, in substance,that it was prejudiced in regardto the issuanceof the consolidatedcomplaint in that an attorney in the Re-gional Officefailed to maintain an attitude of neutrality in the investiga-tion, and thatthe Regional Director, although requested to do so, deniedRespondentan opportunity to produce, for questioning by him, supervisoryemployees who could furnishinformation in the matter of the alleged dis-criminatorydischargesbeforeissuing the complaintApart fromthe factthat these allegations are irrelevantto any ofthe issues in the case andwould not, in any event,constitute a defense to the complaint,Respondentmade no offer to prove theallegations,and has failed to mention this in itsbrief It is, therefore, assumed thatRespondent has abandoned this issue inits defense353-177 0 - 72 - 12 164DECISIONS OF NATIONAL LABOR RELATIONS BOARDgranted (six, to be exact), briefs were filed by theGeneral Counsel and Respondent on April 24,1967. No proposed findings of fact or conclusionsof law have been filed by any of the parties. Motionof the General Counsel to correct the transcript,duly filed and served on April 24, 1967, in theabsence of objections, is hereby allowed and madepart of the record.Upon the entire record in the case, my observa-tion of the attitude and demeanor of the witnesses,and the briefs of the parties, I hereby make the fol-lowing:FINDINGS OF FACT1.THEBUSINESSOF RESPONDENTThe consolidated complaints allege, Respon-dent's answer admits,3 and it is hereby found thatSanta Fe Drilling Company, Respondent herein, aCalifornia corporation with its principal office andplace of business at Santa Fe Springs, California, isengaged, among other things, in offshore drillingoperations in the United States, including Cook In-let,Alaska.During its last fiscal or calendar year, Respon-dent furnished goods and services valued in excessof $50,000 to the Shell Oil Company in the State ofAlaska. During the same period, the Shell Oil Com-pany purchased goods and procured services foruse in its operations in Alaska valued in excess of$50,000 from points outside the State of Alaska.It is, therefore, found that at all times materialherein Respondent has been an employer within themeaning of Section 2(2), and has engaged in and isengaging in commerce within the meaning of Sec-tion 2(6) and (7) of the Act.H.THE LABOR ORGANIZATIONS INVOLVEDAlaska Petroleum Crafts Council,herein calledthe APCC,is,and at all times material herein hasbeen,a labor organization within the meaning ofSection 2(5) of the Act.InternationalUnion ofPetroleumWorkers,AFL-CIO,herein calledthe IUPW,is,and at alltimes material herein has been,a labor organizationwithin the meaning of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. The Issues1.Whether, prior to the , election on February20, 1966, Respondent, through its supervisors, in-terfered with, restrained, and coerced its employeesin violation of Section 8(a)(1) by various coercive9 See,however, fn2, supraThe recordamply establishes that Respon-dentis engagedin commerce within themeaningof the Act Moreover, intheStipulationforCertificationUpon Consent Election, Casesstatementsand threats,includingthreatsofdischarge,increased work,loss of privileges, andbenefits under a profit-sharing plan.2.Whether,aftertheelection,Respondent,through its supervisors,interfered with,restrained,and coerced its employees in violation of Section8(a)(1)by statements to its employees that,because many of them had voted for a union, theywould be obliged to work harder,that they wouldbe deprived of coffeebreaks,and would have theirlavatory privileges curtailed.3.Whether,after the election,Respondent dis-criminated in regard to the hire and tenure of em-ployment of employees in violation of Section8(a)(1) and(3) by discharging Lloyd Collins on orabout February22;ArthurGordon on or aboutFebruary 24; and by laying off Sidney R. Sherwoodon or about March 20,and thereafter failing andrefusing to reinstate said employees.4.Whether Respondent discriminated in regardto the hire and tenure of employment of employeesin violation of Section 8(a)(1) and(3) by discharg-ingDave Gardner on or about May 7 and E. N.Barefield on or about June 2,1966, and thereafterrefusing to reinstate them.5.Whether Respondent,by the foregoing con-duct which occurred before the election, affectedthe results of the election to which timely objec-tions were filed by the APCC.B.BackgroundAs has already been noted, Respondent is en-gaged in the business of oil well drilling. Thisproceeding involves an offshore drilling operationatMiddleGround Shoal, Cook Inlet, Alaska,designated as Shell Platform "A." The platform isowned by the Shell Oil Company but the drillingoperations are performed by Respondent under alaborcontractbetween these Companies, thedetails of which are not disclosed by the record andwith which we need not be concerned.Drilling operations are conducted on a 24-hourbasis by three drilling crews, each working a 12-hour tour of duty, 10 days on and 5 days off duty.Each crew consists of a driller, derrickman, pitwatcher,motorman, and three rotary helpers orroughnecks under the immediate supervision of thedriller.The crews are, in turn, supervised by thepushers or foremen, two of whom are employed byRespondent, and two, by the Shell Oil Company,who share responsibilities for the operation of theentire platform operation. There are usually twopushers on the platform, one each for Respondentand Shell, who work alternate 12-hour shifts. Thepusher on duty is usually in charge of the platform,although the Shell pusher is regarded as havingauthority over Respondent's pusher even when the19-RC-3851 and 19-RM-598,Respondent acknowledged that it was en-gaged in commerce within the meaningof the Act SANTA FE DRILLING COMPANY165latter isnot on duty.During theperiod with whichwe are concerned, Vernon Blair4 and Coleman"Prim" Roady were Respondent's pushers.Although Respondent has apparentlybeen en-gaged in oil drilling operationsinAlaska since1962,5 the presentinstallationwas inaugurated inthe latter part of 1964, when the drilling platform,constructedbyKaiserSteelCorporation,wasturned over to the Shell Oil Company for operationatMiddle Ground Shoal, Cook Inlet. Operation ofthe platform was initiated by Don Quinn, chiefforeman for Shell, who had also been involved inthe construction of the platform. Late in 1965, Ver-non "Bud" Furry succeeded Quinnas drillingforeman. Furry was charged with responsibility forthe overall operation; Blair or Roady for the drillingoperation.In addition to the drilling crews, Respondent em-ploys crane operators (or roustabout pushers) androustabouts. Although not regarded as a supervisorin the conventional sense, the crane operator workswith and directs the work of two roustabouts. SinceMay 1966 the three crane crews have work 12-hourshifts or tours (from 6 to 6 o'clock), 12 hours on,12 hours off, duty, 10 days on and 5 days off. Thedrilling crews' tours are from 12 to 12 o'clock. Thecrane operators and roustabouts are under the su-pervision of the platform maintenance foremen,who are Shell employees. Additionally, Respondentemploys or hires intermittently on a contract basismechanics, electricians, and welders. The drillingoperations, as has been noted, are furnished toShell by Respondent, which furnishes manpowerand certain equipment. Under the contractual ar-rangementbetweenRespondentandShell,although all drilling and roustabout crews are em-ployed by Respondent, Shell personnel often exer-cisedirect supervision over Respondent's em-ployees. Thus, the crane operators and their crewsreceive directions from the platform maintenanceforeman, a Shell employee. Also, since Respon-dent's pusher and Shell's pusher alternate 12-hourshifts, the drilling crews are under the supervisionof a Shell pusher about 50 percent of the time.The rigging of the platform occupied the firstphase of the operation, consuming a period of 40days. Drilling operations did not begin until March1965. Some drilling and production equipment,however, still remained to be rigged. Drilling andrigging continued until about September 1965.Thereafter, through the winter months, drilling ofwells proceeded concurrently with maintenance ofequipment.Transportation between the mainland and theplatform is provided by an independent helicopterservice; supplies and equipment are delivered byvessel.C. The Election ProceedingsOn January 25, 1966, the APCC, filed a petitionfor representation and election among Respon-dent's employees (Case 19-RC-3851). Two dayslater, on January 27, Respondent filed its petition(Case 19-RM-598). The IUPW intervened in thoseproceedings and, thereafter, the three parties en-tered into a Stipulation for Certification Upon Con-sent Election, approved by the Regional Directoron February 11, 1966. On February 20 (Sunday),an election was held at the platform in the bargain-ing unit defined in the stipulation.' The tally of bal-lots revealed that of 36 eligible voters, 15 ballotswere cast for the IUPW, 2 for the APCC, 14 forneither, and 5 were challenged. Timely objectionsto the conduct of the election were filed by theAPCC, and the challenged ballots, sufficient to af-fect the results of the election, have not been.resolved.On September 8, following an investigation, theRegional Director issued and served on the partieshis revised report on objections to election (sup-planting his original report on objections, issuedJuly 22), recommending that objections I and 2 beoverruled, and that objection 3, which "encom-passes all of the illegal conduct of the Employer"alleged in the outstanding consolidated complaintin Cases 19-CA-3324-1 and 19-CA-3328, be con-solidated for hearing before the Trial Examiner as-signed to hear the allegations of said consolidatedcomplaint. Timely exceptions were filed by the Em-ployer to the Regional Director's Report. OnNovember 14 the Board issued its Order directing ahearing on objection 3 of the APCC's objections, asrecommended by the Regional Director.D. Sequence of Events1.Events preceding the electionOn February 12 Respondent's president, Ed L.Shannon, Jr., sent a circular letter on company sta-tionery to each of the employees at the Platform"A" operation. The letter notified them of theforthcomingelection onFebruary 21, advised themof the choices on the ballot, and assured them thatthe Company would respect their choice and bar-gain ingood faith if the majority of the employeesselected either of the Unions. Pointing out that theemployees were already receiving the highest wagesand enjoying the best working conditions of any'Until November 1966 Blair was"head"pusher for Respondent,at thattime, Blair was promoted to the job of drilling superintendent,and RayOlds replaced him as pusher.According to the circular letter of Respondent's president,Ed L. Shan-non, Jr,dated February12, 1966,later discussed.6All employees employed by the Employer in its drilling operations onthe Shell platform (SRS Platform A, Middle Ground Shoals) in Cook Inlet,State of Alaska, excluding office clerical employees, professional em-ployees, guards, drillers, and other supervisors as defined by the Act 166DECISIONS OF NATIONAL LABOR RELATIONS BOARDdrilling employees in the area,and reminding themof the benefits,including a profit-sharing and retire-ment plan which they were receiving,the letterstated,"A labor union in Alaska will almost cer-tainly destroy some of this flexibility [of operation]and as a result,and to this extent,the work of ouremployees in Alaska may also be reduced." Theletter urged a "NEITHER"vote,but closed withthe assurance that the Company would"respectwhatever choice"the employees made.The letter was followed by a similar letter onFebruary 16, calling attention to the impendingelection(moved back a day to February 20), urgingthe employees to vote,asserting that the IUPW hadsigned no contracts with oil well drilling contractorsinAlaska,and that neither of the contracts signedby APCC in Alaska provided wages, benefits, orworking conditions comparable to those enjoyed bythe company employees.Again,the letter closedwith the statement,"Whatever the election on Sun-day decides,Santa Fe will continue to play thegame [with all the cards on the table and for thebest interests of all concerned]knowing the best in-terests of the employees and of the company arejust the same. "'Several days before the election,Donald H.Lage,Respondent's manager of Alaska drilling,'visited the platform and spoke to the men in a se-riesof group meetings, as well as individually.LeJeune Wilson,manager of domestic operationsforRespondent,and Lage'ssuperior,was alsopresent during some of these meetings.9According to Lage's testimony,he talked withthe crewmembers about the impending election, in-formed them that the Unions had requested recog-nition,and that their choice as to whether theywished to be represented by a union would berespected.Lage also testified that Wilson told Blair,in his presence,that the hiring or retention of menshould not be affected by the way they voted in theelection and,although Lage did not know whetherBlair relayed this to the crew,testified that he, him-self, advised them to this effect.In a discussion dur-ing the same period,at which Blair and Lage werealsopresent,Wilsonmade similar remarks toRoady,Respondent's other toolpusher.Sometime between February 16 and 18 Lage ad-dressed driller Ray Olds'crew in the recreationroom.According to Lloyd Collins,a derrickmanand one of the alleged discriminatees, Lage' Since it is neither alleged,nor contended,that the letters or their dis-semination among the employees violated Section 8(a)(1), the GeneralCounsel conceding that Respondent's "pre-election campaign [letters and)speeches, (presently discussed),were admittedly within legal bounds andperhaps artfully drawn and performed,"neither the contents of the lettersnor of the speeches are detailed or relied on,except to the extent that theyfurnish background for the events which followed A recent wage increase,effective February 8, mentioned in Respondent's letter of February 12, re-lied on by APCC as one of the grounds for its objections to the election,together with the alleged discriminatory discharge of three-named em-ployees before the election,and one, in an amended charge by the IUPWafter the election, was found to afford no basis for objections and, forreasons stated in his revised report on objections to election, the Regionaldiscussed the approaching election and,after stat-ing that Respondent and Shell were satisfied withtheir work on the platform and informing them thatthe recent wage increase was in recognition of theirwork performance,invited questions from the men.Collins thereupon asked Lage why, if the menwere as good as he said they were, they were notbeing paid the same wage rate as men working "onthe beach,"referring to crews working ashore.When Lage pointed out that the men on the plat-form were receiving free room and board,Collinscountered that they were working on the platformfor the convenience of Shell and Santa Fe and notfor their own.Collins added that if the Companywould pay the men the same wage rate it was pay-ing the crews on shore,he would be glad to com-mute to the platform by helicopter since it madetrips to the platform daily,and commented that hewould much prefer living ashore while working onthe platform for the same wages as the crews onland were receiving.InJanuary 1966 while Arthur Gordon, aroughneck on Olds' crew,was on the catwalk onthe top deck of the platform,Blair called him fromthe catwalk and told him that he wanted to talk tohim about"this union deal."Blair told Gordon thathe had the names of a number of persons who hadengaged in union activities and that his name wasamong them. Gordon said that if Blair had askedhim he would have told him that he had been in-volvedinsuchactivitiesbefore.Gordonacknowledged that Blair said that he had no objec-tion to persons engaging in union activities just sothey did their work well. Gordon observed that hehad been"buggered up" in union activities beforeand that he had no intention of letting it happenagain.Blairmentioned to Gordon the Company'sprofit-sharing and insurance plan and the highwages it paid,and urged Gordon to be sure to votein the election when it was held. Gordon assuredhim that he would and the conversation ended. Ac-cording to Gordon,Blair'sattitude toward himbecame friendlier after Gordon mentioned his earli-er unsatisfactory union experience.Gordon testified that his previous union involve-ment had occurred while he was an employee ofReading & Bates, another drilling contractor in thearea from which he had been discharged followinga strike. Although Gordon had been on the picketline during the strike,he denied that any violenceDirector recommended that those objections,designated as I and 2, beoverruled As has already been noted,the Regional Director's findings andrecommendations were adopted by the Board in its Order dated November14, 19668According to Lage, his responsibilities were primarily administrative,including bidding and billing and the negotiation of the labor contract onthe Shell platform He was Blair's supervisor,and moved to Anchorage ona permanent basis in August 1966, having previously made periodic trips tothe platform8The subject matter of some of these meetings, insofar as they relate toLloyd Collins,one of the alleged discrimmatees, is discussed in the sectiondealing with his discharge SANTA FE DRILLING COMPANYhad occurred or that he had ever been accused ofengaging in such conduct.He testified that neitherhe nor Blair made any mention of Reading & Batesduring this conversation,and that no mention ofviolence was made by either of them.Blair,however,testified that it had been reportedto him by a representative of Reading & Bates thatBlair had two men in his employ, Arthur Gordonand David Sistrunk,who had participated in thestrike,and that"there had been violence outthere,"and that the secretary of another companyhad told him that she "thought"Bob Tally, whohad participated in the strike, had also been in-volved in violence.Blair testified that he had thenames of some men who had reportedly been in-volved in the Reading&Bates strike, and that hewas concerned about violence in the event of astrike at the platform.According to Blair, he was atthe foot of the stairs to the catwalk and called Gor-don down,questioned him about whether he hadbeen involved in that strike, and whether he hadengaged in any violence there.Gordon denied thathe had engaged in any violence and said that as faras he was concerned he hoped he never became in-volved in a similar situation.Blairexpressedsatisfaction and indicated to Gordon that he in-tended to talk to the other man, presumably refer-ring to Sistrunk,although he probably did not men-tion him by name.Although Blair testified that his primary purposein talking to Gordon was his concern over the pos-sibility of a similar occurrence and his determina-tion to avoid it in regard to Respondent's venture, itis evident that Blair was utilizing this opportunity asa means of ascertaining the extent of Gordon's in-terest in the organizational activities at Respon-dent's operations.10Thus,it is undisputed that Blairpointedly called Gordon down from the catwalkwhile he was on shift to discuss union activities,though ostensibly at another company,lending cre-dence to Gordon's testimony that Blair said hewanted to discuss "this union deal."Blair's admis-sion that he told Gordon that he had the names ofmen, including Gordon's,who had reportedly en-gaged in picketline violence, justifies the conclusionthat Blair had already undertaken to identify unionadherents among his crews.The fact that Gordonreadily acknowledged his former union allegiance,remarking that if Blair had asked him he would10The General Counsel's argument that since neither Union had as yetachieved exclusive representative status, and no demands had been madeupon Respondent which might lead to a strike with attendant picketing andpossible violence,Blair had no reason to anticipate any violence. Therecord does not establish the exact date in January the conversation tookplace.The APCC representation petition was filed on January 25 and ex-perience demonstrates that the filing of a petition is usually preceded or ac-companied by some form of organizational activity It is reasonable to as-sume that this was so here,and that Blair was aware of the union activity inthe platform operation.Assuming, however,that Blair's concern aboutpossible violence stemming from organizational activity,based upon re-ports which had reached him about the strike at Reading & Bates, wasgenuine,this does not gainsay the likelihood that Blair was actually moreconcerned with probing Gordon's union sympathies167have admitted it, makes it evident that Blair madehis purpose to ascertain Gordon's union sentimentsat that time abundantly clear.That Gordon volun-teered his regret at his previous union involvementand avowed that it would not happen again affordsno justification for Blair'soblique inquiries intoGordon's union activities.On the contrary,itmere-ly serves to demonstrate that Gordon reacted toBlair's inquiries,as Blair intended he should, by as-suring him of his lack of interest in unionization,persuasive evidence that Gordon obviously con-cluded that any other course might jeopardize histenure.Coupled with Blair'sreference to thebenefitswhich the Company provided its em-ployees and the admonition to make certain to votein the election,which had not even yet beenscheduled,"his remarks warrant the inference thatBlair's statements to Gordon and his none too sub-tle interrogationwere reasonably calculated byBlair and interpreted by Gordon as an attempt toascertain the latter's union sentiments, and to instillin him apprehension of the consequences of anyrenewed union activity.In these circumstances,Blair's statement,as attributed to him by Gordon,that Blair"didn'tmind people that were in unionactivities,just as long astheydid their work well,"was insufficient to neutralize the effect of his otherremarks, especially since Blair did not assure Gor-don that he was free to engage in union or con-certed activities without fear of reprisal.Judged by the foregoing,and on the basis ofBlair's attitude and demeanor on the witness standand admitted statements to employees evincing bla-tant hostility toward them and their organizationalactivities, it is found that,by Blair's statements toGordon in January 1966, related above, Respon-dent has interfered with,restrained, and coerced itsemployees in the exercise of rights guaranteed inSection 7,thereby violating Section 8(a)(1) of theAct.12During this period,Blair also talked to othercrewmembers on the Shell platform regarding theforthcoming election.According to crane operatorJohn Dale Carter,some 3 weeks before the electionBlair summoned him to his office and, after produc-ing a copy of a labor contract between CoastalDrilling Company and theAPCC,told Carter thatthere was a likelihood that the men would not gainanything or benefit from having a union.Carter11The stipulation for consent election was executed on February 8 (byAPCC)at the earliest,and not approvedby theRegional Director untilFebruary I 1 The date of the election,originally set for Monday,February21, on the Shell platform,was advancedIday, toSunday, February 20,with the consent of all the parties.11To obviate the necessity for repeated references to testimony imputingto Blair and driller WilliamTroyWhite, familiarly called Troy White,frequent obscene remarks in conversations with employees,itwillmerelybe stated here that making due allowance for the type of offshore operationinvolved,the rough-and-tumble atmosphere in which the crews worked,the restricted quarters in which they lived, and the exigencies of the enter-prise, the language to which these supervisors resorted is perhaps bestdescribed as privy graffiti or hard core pornography 168DECISIONS OF NATIONAL LABOR RELATIONS BOARDalso testified that Blair said that the men wouldprobably lose their ice cream,pop, and movies,which Shell was not obliged to provide if the Unionwere elected.Blair also remarked,according toCarter,that if the Union were successful and theCompany was required to raise wages they wouldhave to "drive the men harder,"that those whocould not"keep up"would be fired,and that"there would probably be a lot of men discharged."At the end of the interview,in an apparent effort todivert Blair from the subject of unions, Carter re-marked,"Vernon,you have me brainwashed."According to Sidney R. Sherwood,a derrickman,about 2 weeks before the election,while he andthree or four of the men were in the washroomBlair told Sherwood that he wanted to talk to himabout"this union business"and asked him to go tohis office.When Sherwood reached the office hefound a mechanic there, whom he identified byname, and a Shell supervisor whose name he couldnot recall.Sherwood testified that Blair began bystating that the men had signed cards in an effort toobtain an election and that he did not feel that aunion would help them in anyway. Blair remindedSherwood that he had told him when he was hiredthat the Company was nonunion and intended tokeep it that way. Sherwood countered that he be-lieved in unions and would probably support aunion"if [it]was the right union." The two mendiscussed the pros and cons of unions and Blairfinally brought out a specimen drilling companylabor contract on which the names of the partieshad been deleted showing the wage scales andpointed out that if the men were represented by aunion they would be "taking a wage cut."Sher-wood maintained that the contract was out of date,and after some heated argument Sherwood saidthat his driller would be wondering where he wasand that he had to return to work because he wason duty. During the discussion,Blair told Sherwoodthat the profit-sharing plan (for which he was notyet eligible because he had not been with the Com-pany long enough)would be eliminated and thatwould affect some of the older hands,that somemedical benefits would be withdrawn,and that theice cream and soda pop, which they had always en-joyed in abundance,and the movies would "morethan likely"be eliminated.Although,according toSherwood,Blair did not actually state why thesebenefits would be withdrawn,Sherwood testifiedthat he understood him to mean that if the mendesignated the Union it would increase the Com-pany's labor costs to such an extent that it wouldnot be able to afford the fringe benefits.Sherwood testified that Blair told him that heknew who was"ushing this union deal,"althoughhe did not identifpy him by name, and that he wouldhave "run him off a long time ago but Shell OilCompany wouldn't let him."David LeRoy Gardner,originallyhired as aroustabout,later a roughneck,testified that about 3days before the election Blair called at his homeone evening while Gardner was on his 5 days off tonotify him of the change in the date of the election.Blair told Gardner to return for the election onSunday, and that he could continue his 10-day tourof duty. Observing that he had never talked to himabout the Union, Blair told him that he wished todo so and urged him to consider carefully before hevoted in favor of the Union, and that if he voted forthe Union his family would be "threatened" and hiswife would be "chased," a remark not explained.According to Gardner, Blair said that if the menvoted in favor of a union they would lose their sodapop, milk, and ice cream, and that movies would bereduce to two a week, all the Company wasrequired to provide.With regard to his conversation with Carter, Blairtestified that although he was not certain of it, hewas under the impression that Carter had come tohisoffice to discuss some work with a Shellforeman. He recounted to Carter the Company'sbenefits, comparing, as he had with Sherwood, theCompany's life insurance and medical plans withthose at Coastal Oil Company under its contractwith the APCC, and told Carter that he would likehim to vote "with the company," but that there wasno way in which it would know how he voted.Denying that he stated that "many employeeswould be fired," and that "everyone would have towork harder every minute," he testified that if hesaid that no one would gain anything by "goingunion," he did so only in the sense of comparingthe Coastal contract with the APCC with condi-tions at the Company, and by telling him that heand Millard E. "Pete" Woodson (Shell drilling su-perintendent of Alaska operations) would work forthe men "wagewise and benefitwise," and that hefelt the Company could do as good a job in thatrespect as anyone else. Although uncertain whetherhe mentioned the profit-sharing plan in that discus-sion, he testified that in comparing the Coastallabor contract with benefits at the Company hecould have pointed out that the Company had sucha plan whereas Coastal did not.As to his conversation in Gardner's home,Blair'stestimony differed primarily in emphasis. Accord-ing toBlair,he went to his house, among the homesof other employees, the night before the election tonotify them of the change in the date of the elec-tion.He pointed out that he and Woodson had ex-tended themselves for the men, had arranged forthem to have at least four movies a week instead ofthe customary two, had provided free soft drinks,milk, and juices, which no other company in thearea had furnished its employees, and had exertedevery effort to procure the best possible wages forthe men. He concluded by telling Gardner that if hewould come out and vote, he could work the rest ofthe day and would be paid for a full day. As he left,Blair said, "Dave, we want you to come out andvote, there is no way in the world we will ever know SANTA FE DRILLING COMPANY169how you vote, but we would sure appreciate yourvote for the company." Blair denied that hethreatenedduringthat conversation to withdrawthemovie or other privileges or benefits, andtestified that if he mentioned the subject at all in hisconversation with Carter it would have only been inthe same vein as he had in his discussion withGardner.The importance attributed both by the Companyand the employees to these benefits is self-evident.The need for recreational facilities for workers whospend 24 hours a day, 12 on their tours, at 10-dayintervals, in closely confined quarters, was obvi-ously recognized by the Employer and, while re-garded by it as a boon or privilege, was in practicalterms an indispensable element of their conditionsof employment. This is further manifested by theemphasis on the subjectin Blair'sremarks to theemployees.Blair denied, however, that he threatened any ofthese employees with withdrawal of these benefits ifthey voted for either Union or designated it as theirbargainingagentand, in this respect, a number ofemployees, including three of those alleged to havebeen discriminatorily discharged, acknowledgedthat neither Blair nor any other supervisor explicitlythreatened the employees with loss of these benefitsin the eventa unionbecame the bargaining. agent ofthe employees. Carter's testimony, affirming apretrial statement to Respondent's counsel, thatneitherBlairnoranyothersupervisorhadthreatened him before the election, and neverthreatened reprisals or loss of benefits if the Unionwere successful, does not preclude the possibility ofan implied or tacit threat.Respondent appears to contend that the notionthat the Company might reduce or discontinuebenefitspreviouslyextended to employees inretaliationfortheirattemptedunionizationoriginated not with the Company, but with rank-and-file employees as a matter of speculation or, asin the case of Gordon, an assumption that organiza-tional activity was bound to evoke reprisals. Obvi-ously, Respondent cannot be charged with the ap-prehensions of its employeesunless,of course, itwas responsible for generating such apprehensions.Nor does the fact that an employee may testify thathe did not regard himself threatened or feel that hewas being coerced absolve the employer from theconsequences of his unlawful conduct, since it haslong been established that the effectiveness of suchconduct need not be shown to constitute an unfairlabor practice.Whether Blair, in an effort to enlist the supportof the employees on the side of the Company in theforthcoming election, by contrasting the benefitsenjoyed by the employees with those under theunion contract at Coastal, or as Carter, Sherwood,andGardnertestified,expresslythreatenedreprisals or loss of benefits, or whether, as Blair andother supervisors as well as some rank-and-file em-ployees testified, no overt threat was made, Blairadmitted that he brought up the fact that the Com-pany had been furnishing employees at the platformwith milk, soft drinks, and ice cream, and providingthem with movies at least four times a week,although according to him the Company was notrequired to do so more than twice a week.14 He alsotestified that he discussed the Company's profit-sharing plan, albeit in contrasting company benefitswith those afforded under a union contract. Con-ceivably, Blair may not have made statements toeach of the employees in precisely the same lan-guage, and his mode of expression may have variedwith the particular employee to whom he was ad-dressing himself. It is common experience that dif-ferent individuals may react differently to the sameremarks. What may have been implicit to some mayvery well have been explicit to others. The issue,however, assuming there was no overt threat, iswhether his remarks were reasonably intended toconvey the impression that the privileges andbenefits might be withdrawn and whether the em-ployees reasonably construed Blair's remarks thatway.15Obviously, Blair's remarks cannot be consideredin a vacuum. They must be viewed against thebackground-of the antecedent events. Respondentwas aware that at least one oil drilling company inthe area had already been organized and had en-tered into a labor contract with one of the Unionscontending for representation of Respondent's em-ployees.While the organizational drive was underway at Respondent's platform, Blair, who alreadyhad in possession names of employees who hadbeen active in the attempted organization ofanother oil drilling company, Reading & Bates, andhad participated in a strike there, questioned Gor-don,whom he suspected of being an activeunionist, under the pretext of concern with possibleviolence at Respondent's operations, in a scarcelyconcealed effort to ascertain his union sentiments.Gordon's ready admission that he had participatedin the union activities at Reading & Bates and hisrecanting of any further interest in unionizationspeak more eloquently for the impact of Blair's in-isBy interlineation in the typewritten statementCarter declared,in con-nection with his exculpation of Blair as to threats of reprisalsand loss of theprofit-sharing plan, "He did say that byvotingfor the union there was agood chance that we would not better ourselvesby it and he showed me acopy of Coastal's union contract;"as to the alleged threatof withdrawal ofmovie privileges,free milk,ice cream,or soda pop, Carter added to hisstatement,"but he did saythat if Shell wasgoing to have to pay moremoney theymight have to discontinue these privileges."11As Respondent's counsel points out in his brief, there wasno explana-tion as to why Blair assumedthe Companywas under any obligation tofurnish movies at all Blair, however,may have assumedthatthis was com-pany policy or practice in the industryin offshoredrilling operations" In this connection,itmay not be amiss to recall the language of theSupreme Court. "Slight suggestions as to the employer's [desires] mayhave a tellingeffectamong menwho knowthe consequences of incurringthat employer's strong displeasure,"International Associationof Machin-ists,Tool and Die MakersLodge No 35 [Serrick Corp ] v. N L R.B,311U S 72, 78 170DECISIONS OF NATIONAL LABOR RELATIONS BOARDterrogation than any protestation by an employeethat he was not intimidated or coerced by Blair'sremarks.Blair's statementto Gordon after he had,in effect, indicated his disenchantment with theUnion that he had no objection to employees en-gaging inunion activities, providing they did theirwork,was cant assurance that employees could en-gage in such activities without fear of retaliation. Itisobvious from the preelection letters to the em-ployees that Respondent was opposed to theunionization of its employees,and it is equally ap-parent that this policy prevailed when Blair was ut-tering these statementsto employees. To maintainin the face of these considerations that Blair's solepurpose in reminding the employees of the benefitsthey were already enjoying, and contrasting thesebenefitswith those available under a union con-tract,while importuning them to vote against theUnions, were merelyan appeal to their reasonedjudgment is to fly in the face of reality. Moreover,as will later appear, Blair's statements were notmade in isolation but were part of the congeries ofwhat must be viewed as a calculated campaign tointerferewith the self-organizational efforts ofRespondent's employees by means of intimidation,coercion, and discriminatorydischarges.It is, ofcourse,immaterial that Respondent may not ac-tually have intended to deprive its employees of thebenefits and privileges they enjoyed in the eventone of the contending Unions achieved status asbargaining agent. Nor is the fact that these benefitsand privileges were not, in fact, withdrawn after theelection.The election itself proved inconclusive,and the threat to withdraw the benefits was itselfsufficient to constitute interference.16On the basis of the foregoing, it is found that byhis statements to, and interrogation of, Gordon, andhis remarks to Carter, Sherwood, and Gardner, re-lated previously, Blair either explicitly or tacitlyconveyed or intended to convey the impression,and the employees reasonably believed, that if theyselected either of the Unions as their bargainingagent in the forthcoming election, they would be'" In considering the effectiveness of the statements of Blair and other su-pervisory employees,while the results of the electionmay be of no proba-tive value,it is noteworthy that of a total of 36 ballots, 15 werecast for theIUPW, and 14 forneither Union,without takinginto account the chal-lenged ballots" According to Respondent's witnesses, discussionaboutcurtailment ofmovies originated as a "practicaljoke" by "Corky"Fuller, and Shell Main-tenance Foreman Reamer and Shell DrillingForeman Furry About 3weeks before the election,Reamer admittedlytold thecrewsthat Furryhad said there would be no more movies He claimed, however,that he andthe hands joked about this In his brief, Respondent's counsel asserts thatthis "joke undoubtedly spread to include soda pop or anything else whichmight be temporarily in short supply,"and was discussed only among rank-and-file employees There was no showing,however,that any threatenedloss of refreshments was becausetheywere in shortsupplyIn any case,even if the loss or withdrawal of these privileges was discussed in a jocularfashion among the employees, it is evident that Blair wasperfectlyseriousin his remarks on thesubject tothe employeesto whom hemade the state-ments. The evidence of the bantering discussion amongothercrewmem-bers, therefore,does not mitigate the effects of Blair's remarks'"White,in effect,conceded that he had a conversation with Bloodworthdeprived of benefits and privileges then enjoyed bythem; thatsome privilegeswould either bewithdrawn or curtailed; that the employees wouldbe compelled to work harder if theirbargainingagentprocuredawage increase;and thatdischarges would take place following the selectionof a union.By the foregoing conduct, Respondent has inter-fered with, restrained, and coerced employees inthe exercise of rights guaranteed in Section 7 inviolation of Section 8(a)(1) of the Act.17About a week before the election,Blair engagedHarold G. Bloodworth, a derrickman, in a conver-sation while he was on duty in the pumproom. Ac-cording to Bloodworth,Blairasked him whether hethought the Company would win the election.Bloodworth replied that he did not know, that theywould "just have to wait and see," adding that hehoped no one would "get hurt ... over this." Blairapparently made no response.During this period, when Lage and Wilson spoketo driller Troy White's crew in the dayroom, Blood-worth, addressing Lage familiarly as Don, protestedthat when the yard workersand riggersworked onthe platform they were "taking home" from $770to $1,000 a week, something the Company shouldhave realized the drilling crews wouldresent.Bloodworth then said that he thought the menprobably believed they could obtain higher wagesand improved benefits if they were represented by aunion.Later that day, after the completion of his tour,Bloodworth had a conversation with Troy White ina bunkroom which they shared. White told Blood-worth, "Harold, you sure gave your hole card awaytoday." Bloodworth demurred but Whitepersisted.Bloodworth argued that he had given no indicationof how he intended to vote. White advised, "Well,you go tell Prim Roady right now that you are forthe company," adding "because every hand thatvotes for theunionwillbe run off within sixweeks. "16on this occasion,admitting that he told himthat he wasnot much of apoker player because he had shown his hand Whitedenied, however,telling Bloodworth, in effect,to correct the impressionhe had left by noti-fying his foreman that he was infavorof theCompany. Whitefurther de-nied the statement as towhat wouldhappen to men votingfor the UnionInstead,White sought to explain his statement by relatingit to a differentconversation after the electionin which Bloodworth questioned him aboutthe Company's reaction to unionizationAccording to White, he toldBloodworth that he did not knowhow the Company wouldreact but that inhis past experiencehe hadseen menlose their jobs andseniority whenunions attempted to organize in the oilfields. Since there appears to be nological explanation as towhy Bloodworthshould askWhite sucha questionafter theelection,it is more probable that this discussion,if it took place atall,occurredbeforetheelection and in the contextdescribed by Blood-worth.White'sevident concernat Bloodworth's outburst at themeetingwith Lageand Wilson makes it more reasonableto believe that White madethe statement substantially as testifiedto be Bloodworth,including thereferenceto the Company'sretaliation against those voting for a unionMoreover,White's attitude and demeanor on the witness standfailed to in-spire credenceIt is found that Whitemade the statements in this en-counter substantially as attributed to himby Bloodworth. SANTA FE DRILLING COMPANY171On the day of the election, soon after the Boardagent conducting the election left by helicopter,some of the men, including Collins, Gardner, andCarter, were in the recreation room. ToolpusherRoady told the men, according to Carter, "Allright, you sons of bitches, you voted for this union.From now on one man will go after coffee andthere won't be no other breaks. You will work from6:00 to 6:00," and "you will have lunch with oneglove off." Collins and Gardner testified to substan-tially similar remarks by Roady.Roady testified that he did not learn the "results"of the election, although he had, in effect, learnedwhat the tally of ballots disclosed. As to his remarksto the employees, he referred to a conversation inthe washroom in which he told them "they hadkilled enough time and the election was over, nowlet's get back to work." He admitted, however, thatimmediately after the balloting was completed, hewas on the deck, but denied any such conversationin the recreation room, testifying that he was noteven there. He further denied any threats ofreprisal because the Union had won the election.He denied using the phrase "assess and elbows,"testifying that it was not in his vocabulary.192.The events following the electionThe Saturday following the election Gardner,who had been as IUPW observer, sent for Blair tocheck trouble in the valves in the washroom basin.Ernest"Bud" Barefield, a roughneck or itwatcher,was also there. After completing therepairs Blair turned to the men and said, "I [might]just as well tell you two guys right now," andproceeded to deliver himself of a barrage of ob-scenity, the gist of which was that if the menthought they could take advantage of him (using avulgar and obscene expression), he could assurethem that better men than they had tried to do sowithout success. He told them that he had beenwith the Company for 17 years, that the Companyand all his drillers were behind him, and that thetwo men would not accomplish what others hadtried and failed. Remarking that 17 of the men,whom he referred to by an obscene epithet, hadvoted for "that union," he said, "I am going to runevery [god] damned one of you off," adding, "Andyou two are going to be first." Gardner rejoinedthat he did not believe anyone was trying to takeadvantage of him, repeating the obscene expressionBlair had used. According to Gardner, Blair con-tinued, "You don't, huh? Lloyd Collins made thestatement he was going to." Then continuing, Blairsaid, "You guys think I am going to stand like anold cow while you climb on a stool behind me and...me, and I am not going to stand still for it," add-ing, "I don't want to see nothing but your assesfrom now on." Gardner replied, "Vernon, I don'tthink you have seen anything but our asses for quitesome time." Blair replied, "I saw you standing on apipe rack when you could have been rolling upslings," then, shaking his finger at Gardner, said,"Another thing, Mister, you won't be getting timeoff to go fishing this summer, either.""Blair did not deny this encounter. Moreover, heconceded, in effect, that he spoke to Sherwood in asimilarvein and that he tried to convey themessage-that he was not about to let the crews im-pose on him-to all platform employees. In justifi-cation of his remarks, he testified that his wife, whohad heard it from anotherwoman,had told himthat some of his men had beendiscussinghim, say-ing that he was pretty cocky but thatas soon as theelection was over they would ". . . him good."Blairconstrued this to mean that his men would dragtheir feet in their work, thereby placing him in abad light so as to jeopardize his job. Determined toprevent this, as soon as the election was over, hemade a point of notifying as many of the hands aspossible that he would not permit this to happen.Blair denied, however, that he made any mentionabout "run[ning] off" 15 employees who had votedfor the Union.Respondent contends that the true import ofBlair's remarks was that with the election over heexpected the men to settle down to work, that hedid not intend to be imposed on by the crews, andthat if they did not perform their jobs they wouldnot be working there very long. Gardner's andBarefield's version, according to this view, wasmerely their interpretation of Blair's innocuousstatements to suit their own purpose. Apart fromthemutualcorroborationbyGardnerandBarefield,CarterandBloodworth testified tosimilar statements by Blair.Respondent's counsel challenges the reliability ofthe testimony of Gardner and Barefield because ofalleged discrepancies in their respective versions.Far from impairing the weight to be accorded theirtestimony, such discrepancies tend to support theircredibility. Indeed, if they had testified identically itwould undoubtedly be argued that their testimonywas suspect. Thus, it is noted that Gardner quotedBlair to the effect that he had worked for the Com-pany for 17 years, while Barefield said that Blairhad merely said he had been with the Company along time.Blair had, in fact, been in Respondent's employonly 3 years at the time of the hearing, the last 6months as drilling superintendent. He had, how-ever, been employed in the oil drilling industry forover 21 years. It is not likely, therefore, that Blairreferred to his long experience in the industryrather than with the Company in his remarks, andthat this was how Gardner understood it. According"The phrase was actually attributed to Blair and White but Respon-I"An obvious allusion to Gardner's commercial fishing venture,dent's counsel may have mistakenly assumed that it had also been imputeddiscussed later in connection with his dischargeto Roady 172DECISIONSOF NATIONALLABOR RELATIONS BOARDto Barefield, Blair said that he had "run off somemen and ... was going to run off some more." Thefacts, as argued by Respondent's counsel, that itwas not until prompted that Barefield testified thatBlair said, "All you guys that voted for this unionhas had it," and that he was not positive whetherBlair mentioned the number 15 do not detract fromhis credibility.Barefield also testified that Blair said that themen were oing to "stay hooked up" or "get runoff," an oilfield expression connoting that menwere to be kept busy without rest periods regardlessof whether necessary. Respondent's counsel furthercontends that Gardner did not mention this in histestimony and that other witnesses, who cor-roborated Gardner's testimony in other respects,did not corroborate his testimony that Blair hadsaid that the 17 (the combined number of ballotscast for both Unions), who had voted for the Unionwould be discharged, until prompted, and thatBloodworth made no mention of it at all. This,counsel argues, renders the testimony of these wit-nesses worthless. The position is not well taken. Inview of all the circumstances, including an ap-praisal of the attitude and demeanor of all the wit-nessesinvolved, and Blair's violently intemperateremarks,Gardner'sversion,substantiallycor-roborated by Barefield, is credited. In doing so, thepossible bias and interest of Gardner and Barefieldas dischargees has been carefully considered.The day after the election, according to Blood-worth, as the crew was finishing breakfast, drillerTroy White told them that because they had votedfor the Union there would be no more cof-feebreaks, that movies were to be curtailed, and inless than eleganttermsthat if they went to thetoilet, they had better be sure to bring back proofthat the trip had actually been necessary. He alsotold the men that thenceforward there would be"nothing but ... holes and elbows out here," andthat the men "were going back to the old RockyMountain style of drilling," an expression notfurther explained.White denied making all but the remarks aboutlavatory restrictions, but acknowledged that hemade the remarks in the coarse and vulgar lan-guage attributed to him.If,as Respondent implies, use of lavatories wererestricted after the election because of loitering,whichWhite attributed to electioneering, it isreasonable to assume that there was probably atleastas much loitering because of this before theelectionas afterward. Yet, there is no evidence thatRespondentmade any effort to restrict theseprivileges before the election.2111Respondent may, of course,now argue that it refrained from doing solest it be charged with interference with the election No such contentionwas made, however,at the hearing11White's denials on this score are not credited Bloodworth's testimonyimputing to White the phrase, "old Rocky Mountain style of drilling," andThis suggests that loitering in the lavatories eitherhad never posed a problem or that Respondent waswilling to overlook any possible abuse of the lavato-ry privileges until the results of the election becameknown. Moreover, the length to which White waswilling to go by telling them what evidence hewould require as proof of the necessity for the lava-tory trip is a measure of White's resentment towardthe employees for their union support in the elec-tion.White's version of this episode was that with theelection over "the rig had to be cleaned up, thework had to be done, that we would have to getbusy and forget about the election, and if they hadto gang up in the bathroom ... if they went ...they would have to bring back [evidence] to prove[that they had needed to go]."According to Robert Mulholland, a witness forRespondent, White told the men on this occasion,"Now that the election is over we are going to haveto hit it harder, and if you go to the bathroom youhave to bring back [evidence] to prove where youhad been," and that this was greeted with laughterby Dthe men.espite the fact that some of the crew may havereacted to White's remarks with laughter (which,incidentally, could have been a nervous reaction),it is clear that White did not make these remarks ina jocular vein. That he may never have actually in-tended to enforce the restrictions, or ultimatelymay not have done so, is immaterial to a finding asto whether he made the remarks attributed to him,and whether they had a coercive effect. The fact isthat they were an integral part of other threats ofloss of privileges and warnings that the men wouldbe held to stricter account for their work.22It is, therefore,found that by Blair's statementsto Gardner and Barefield on the Saturday after theelection,and similar statements to Sherwood andCarter; by Roady's statements to crewmembers im-mediately after the election; and by White's state-ments to Bloodworth and other members of White'screw the day after the election, detailed above,Respondent has interfered with, restrained, andcoerced its employees in the exercise of rightsguaranteed in Section 7, thereby violating Section8(a)(1) of the Act.E.Discrimination in Regard to Hire and Tenure ofEmployment1.Lloyd W. CollinsCollins washired byBlair on September4, 1965,initially as a floor hand or roughneck on Shell plat-his graphic description of how he expected the men to perform their workis too graphic to have been fabricated by Bloodworth.Moreover,the ex-pressions seem perfectly consistent withWhite's appearance anddemeanor,his manner of speech,and his qualified admissions SANTA FE DRILLING COMPANY173form"A." Abouta month later he was promoted tothe job of derrickman for driller Olds, a job whichhe held until he was terminated on February 22,1966, 2 days after the election,under circum-stances presently discussed.He was present duringthemeeting of the drilling crew addressed byDrilling Manager Lage, and his remarks in responseto Lage's invitation in the question period havebeen recounted earlier. (Seesupra.)Respondent's reason for discharging Collins arethreefold,although apparently not of equal im-portance.The first relates to an allegedtheft ofdiesel fuel on a previousjob; the second allegedneglect resulting in loss of drilling mud; and, thethird,hisgenerallyunsatisfactoryattitudeandbehavior as an employee.Dealing with grounds for discharge in that order,the evidence discloses that prior to his employmentat platform"A," Collins had worked for Respon-dent on a mainland operation,designated as Rig 35,where Respondent had a labor contract with theUnionOilCompany.BlairtestifiedthatinNovember 1965, some 2 months after Collins washired at platform"A," he learned from the UnionOil Company supervisor that Collins had quit fol-lowing an incident in which he allegedly removeddiesel oil from a storage tank for use in his privateautomobile.23The second and perhaps most serious incident in-volved Collins'neglect in allowing the escape ofdrillingmud on the morning of the day he wasdischarged.Between 8 and 9 a.m., on a trip to thepumproom,Blair discovered drilling mud runningout on the floor which then covered an area ofabout 35 feet by 40 feet and about 2 inches deep.As derrickman,Collinswas responsible for thepumproom area on his shift,and this obviously en-tailed seeing that the valves were turned off.Blair testified that he immediately shut off thevalves, decided to terminate Collins,and instructedOlds, Collins'driller,to notify him to pick up hischeck at the end of his shift.Inmitigation of his obvious dereliction,Collinstestified that,although his responsibilities as der-rickman included duties in the pumproom, takingcare of the mud pumps,and of the mud "as it wasprogrammed," on occasions he would remain in thederrick above the rig floor for nearly his entiretour, except for his lunch period. When he was ableto anticipate this, he arranged with the pit watcherto have him check the pumproom periodically. Onthe day in question, Collins testified he had spentall but the last 2 or 4 hours of his shift, which endedat noon, in the derrick.Apart from the mess caused by the mud loss,Respondent contends that it sustained an estimatedmonetary loss of nearly $1,000, the value of themud lost by Collins' negligence.24 Collins and otherwitnessesfor the General Counsel, however,testified that loss of drilling mud was not uncom-mon, Collins testifying that on at least one occa-sion,involving Bloodworth, mud had escaped inmuch larger quantities, at least 3 times as much asinCollins' case, and that neither Bloodworth norany of the other men were discharged or disciplinedfor that dereliction. In fact, according to Collins, hehad helped clean up the mess on one occasionwhen he was reporting on his tour. Blair himselfconceded that he had never discharged ordisciplined any other employee for similar neglect.Bloodworth testified that while he was working attheplatform there were mud spillages on anaverage of at least once a month. Gordon testifiedthat there were two such occurrences in the 3months he was employed on the platform; Gardner,thatspillagesoccurredfrequentlyand thatroustabouts were assigned to help clean up thepumproom floor; Barefield, that during his stay onthe platform there were spillages once or twice amonth, sometimes in greater amounts than in Col-lins' case; and derrickman Joseph Dewey, that inJune or July 1966 it was necessary to dump 160barrels of drillingmud overboard because of amistake which he claimed he and a Shell supervisorhad made in putting some Barold chemical in thesaltmixture so that the mud was unusable. Yet,Dewey was not discharged or otherwise disciplined,although Dewey conceded that he was "chewedout" by the Shell supervisor.25The third ground for Collins' discharge, his al-leged generally unsatisfactory attitude and deport-ment as an employee, is based on several separate23According to Blair's information,Collins had been discovered in theact of filling his automobile tank withdiesel oil from the storage tank. Thesupervisor instructed Collins' immediate supervisor to discipline him andwhen he undertook to do soCollinslost his temper, threatenedto whip thesupervisor who had orded him disciplined,and quit in a piqueat what heregarded the Company's pettiness Although theamount ofdieseloil Col-lins had pilfered was not known to the supervisor,Collins admitted at thehearing that he had taken a gallonof oil ina can andpouredit intothe tankof his car because he was concerned that he mightnot have enough fuel totravel the 8 or 9 miles to town He denied threatening to whip the super-visor but admitted that he quit following the incident Accordingto Collins,hundreds of gallons of diesel oil were wasted in cleaning the drilling rig, andhe was outraged at the supervisor's attitude in attempting to discipline himfor such a petty offense.Apparently Blair made no further investigationand said nothing about the incident to Collins after he learned of it It is un-necessary to resolve the conflict as to the amount of fuel taken or the cir-cumstances involved.21Respondent arrived at this estimate on the basis of Blair's testimonythat when he reached the pumproom the mud covered an area 35 feet by40 feet to a depth of 2 inches Based on the number of cubic inches to a gal-lon, and the 42-gallon barrels used on the platform at a cost of $12 per bar-rel, plus the same amount for transportation, totaling $24,the mud Idss ofapproximately 41 5 barrels amounted to $990.It is assumed in favor ofRespondent that the arithmetic is correct.Although witnesses for theGeneral Counsel, including Barefield, the pit watcher who notified Collinsof the escaping mud as he was on his way down to the pumproom from therig floor, minimized the extent of the mud loss, Collins placing the loss at10 barrels at most, some of it had undoubtedly escaped through the floordrain, and it is probable that the loss was as large as Respondent con-tended21Although Dewey was later disciplined in October 1966 for being late,and downgrated to the job of roustabout, and subsequently discharged forreporting to work I day late, he was rehired on December 5, and at thetime of the hearing was working for Respondent on the Mobil platform. 174DECISIONSOF NATIONALLABOR RELATIONS BOARDincidents. One was that, contrary to company rulesor policy, he grew a beard and refused to remove ituntil after Blair had requested him to do so two orthree times and threatened with discharge. He ac-ceded to Blair's demand and shaved his beard.28Without engaging in any legalistic or philosophi-cal vagaries about the right of an employee to weara beard, one is puzzled as to the possible objectionan employer could have to the wearing of a beardon a drilling platform where working and livingconditions in many respects resembled life at sea ona merchant essel. Manifestly, Respondent did notexpect the crews to maintain the same tonsorial ap-pearance on the platform as the men might on themainland.Respondent,however,maintains that therule was required in the interest of discipline andsanitation, especially in view of the relatively closequarters the men occupied. One need not cavil atRespondent's rule or policy in this regard. The factis that Collins finally acceded to Blair's demand al-beit under threat of discharge, and there is nothingto suggest that Blair gave any further thought to thematter untilCollins' discharge.Another incident involved Collins' alleged failureto wear a protective or hardhat on the platform asrequired by company rule. Considering the natureand hazards of the operation, such a requirement iscertainlynot unreasonable.According to Blair,Collins preferred to wear a navy watch cap, apreference which Collins explained was dictated bythe difficulty of wearing a hardhat while working onthe derrick in winds of 35 to 40 milesan hour galeforce. Sometimes, Collins testified, after descendingfrom the derrick he would forget to put on his hard-hat.The remaining incidents, advanced by Blair ascontributing factors in his decision to dischargeCollins, arose out the Company's avowed intentionof searching the luggage of the crews because ofsuspicion that liquor was being brought onto theplatform, and because company tools were disap-pearing.According to Blair, Collins reacted bythreatening to "whip"anyone attempting to searchhis luggage. Toolpusher Roady quoted Collins tothe effect that anyone making such an attemptwould have to "whip" Collins first. Although Col-lins testified that he could not recall his remarks inthis connection, his general attitude and demeanoras a witness, not altogether devoid of belligerency,suggest that he probably reacted with considerables«Another employee, who had grown a beard while on the platform, waspermitted to keep it until he had had an opportunity to have a photographtaken with the beard to show his wife27Blair,who was present,went to the mailbox in the recreation room,producedCollins'check, which had arrived on an earlier helicopter flight,and handed it to him The Shell supervisor, obviously embrassed,did notcomplain to Blair then or at any other time about Collins' outburst,thoughBlair testified that this was because Shell and Respondent maintained a pol-icy of avoiding intercompany conflict Collins testified that,although he re-called the incident and regarded the loss of the mail"disgusting,"he couldnot remember what he said at the time On the basis of the incident itself,vehemence to the suggestion of any search of hisluggage.No evidence was offered to support theneed for the search, and there is no evidence thatRespondent actually carried out its intention. Inany event, we are not concerned with whetherRespondent was justified in its announced inten-tion,which could scarcely have failed to evokeresentment in the crew, but whether Respondentrelied on this incident as a factor in its decision todischarge Collins.Finally, Blair cited two further examples of Col-lins' "poor attitude and temper." The first relates toa remark Collins made when a Shell supervisor,who had brought the mail in by helicopter, lostsome of the mail due to a gust from the propellerwhich swept the mail overboard so that it could notbe retrieved.When the supervisor later came in tothe recreation room to apologize, Collins blamedhim for having lost his paycheck, and remarkedthat "any stupid son of a bitch that would lose maillike that" should "have his head knocked off. "2?The other complaint of misconduct mentioned byBlair involved Collins' alleged propensity for throw-ing wrenches. According to Blair, it had been re-ported to him that if Collins found that the wrenchdid not fit, while working on a pump, he would tossitaway without looking to see where it might land,and that it had been reported to him that once, Sis-trunk, a crane operator, had to jump to avoid beingstruck.28 Collins admitted that he probably threw awrench at sometime but could not fix the time, orfurnish any information regarding the incident.Blair asserted that the instances cited demon-strated Collins' lack of control of his temper and hisintractability in observing rules, which he summedup as his "poor attitude," rendering him unsuitedfor employment on the platform. Blair vacillated,however, between whether Collins' overall attitudeor his neglect in shutting off the valves in thepumproom with resultant loss of drilling mud wasthe actual reason for his discharge. Thus, when Col-lins went toBlair'soffice for his paycheck followinghis discharge, and asked Blair whether he couldconscientiously say that he was not doing his work,Blair agreed that he was "a good worker," and saidthat he had discharged him "strictly" because of his"attitude."29 Yet, in the data regarding terminationof employees between March 1965 and January1967, listing reasons for terminations, Respondentgives as the reason for Collins' discharge "Lostand judgingby histemperament as manifested on the witness stand, it isfound that Collins made the remarks substantially as Blair testified21There was no showing that Sistrunk had registered any complaint re-garding this incident Blair admitted, moreover,that he did not learn of thisincident until after Collins was discharged2Y In fact, in his testimony Blair volunteered that Collins was "practicallykeeping the pump room clean,"that he would actually"be down therewashing tanks and stuff when Harold Bloodworth and those guys, why itwas like pulling teeth to get any of them to do it," reiterating that it was"just his attitude" which caused his discharge SANTA FE DRILLING COMPANYdrillingmud to inlet.Was belligerentwithpusher. "3°With regard to Collins' alleged negligence result-ing in the loss of drilling mud, the record suffi-ciently establishes that such occurrences were notinfrequent,and Blair admittedthathe neverdischarged or disciplined any employees responsi-ble for those derelictions.31 In fact, it appears that,confronted with evidence of other instances of mudloss, Blairshifted his position from maintaining thatthe mud loss incident was, ineffect, the precipitat-ing causefor the discharge to reliance on poor at-titude and temper as the reason.Respondent's ulti-mate position at the hearing that Collins was ter-minated for his overall unsatisfactory attitude andtemper rather than for the mud loss (the reason as-signed in the Company's payroll change) leads tothe conclusion that the mud loss incident was not adetermining factor in Blair's decision to dischargeCollins.As to the other incidents on which Respondentrelies, the alleged theft of diesel oil at Rig 35 mustbe discounted as having no part in Blair's decision.Without regard to the merits of the charge, it isclear that, although Blair had known of the incidentfor some 3 months before Collins' discharge, hemade no mention of it to him or,so far as thisrecord reveals,to any management representativeand took no action to dismiss him. This incident ap-pears to have all the earmarks of having beendragged in as an afterthought in aneffort to bolsterRespondent's justification for the discharge.As to the incident involving the contemplatedluggage search, the fact that neither Blair nor anyothermanagement representative saw fit todiscipline or reprimand Collins for this belligerentoutburst is some measure of the lack of significanceRespondent attached to it.The same may be said of the episode involvingthe loss of mail by the Shell supervisor. Grantedthat Collins made the remarks attributed to him, hisungoverned rage at the loss of mail which he be-lieved contained the mens' paychecks, while un-doubtedly intemperate, not to say tactless, was notconsidered so shocking or outrageous as to promptas much as a reproach from Blair, who was present.Nor did theShell supervisorhimself rebuke Collinsfor his outburst or protest to Blair or any of his su-periors.10 In the payroll change notice,perparedthe day of Collins' dischargeand signed by Blair,the reason for the discharge is given as "This man hasstated he doesn't like theoilfield.Throughnegligencehe let the mud getaway causing waste of expensive mud into the Inlet" Abovethis appearsthe notationencircled"Not for Rehire." Blair testified that Collins had ex-pressedhimself on various occasions,includingonce in the messhall, whenRespondent's Supervisors Lage and Wilson,and anumber of the crew werepresent,as "hat[ing] the oilfield," and "the quicker he could get out of it..for good the better he would like it," Blair volunteering that he assumedCollinswas bitter because of his father's death in an automobileaccident(Blair testified,incidentally,that he had knownCollins'father, and that indeference to his memoryhe didnot dischargeCollins sooner ) Asked oncross-examination,however, whether he "like[d] platform life," Collinstestified, "Itwas the bestoil field job that I had ever had "175With regard to Collins' violation of the rule aboutwearing aprotective hat, without gainsaying the im-portance of this safety precaution or condoningthat failure to heed such a rule, apart from Collins'testimony that it was not practical to wear such ahat while working on the derrick in winds of galeproportions,Blairconceded that Collins was notthe only problem in that regard, though he testifiedthat others were more cooperative. In any case,sinceit is apparent that Blair did not undertake todiscipline Collins for his dereliction in this regard, itis reasonableto conclude either that Blair did notconsider Collins' recalcitrance on this subject seri-ous enough to wrrrant disciplinary action, or thathe was willing to overlook his obduracy just so longas itsuited his purpose to do so. Collins reluctanceto shave his beard and hisultimate capitulationdeserve no comment beyond what has already beensaid.The matter of Collins' alleged proclivity forhurling wrenches, while attended by the possibilityof serious consequences, not tobe minimized, ap-pears to have been basedon a single isolated in-stance, apparently provoked by a momentary senseof frustration, and not, as Respondent contends,chronic outbursts of temper. In any event, therewas no showing that Collins was ever reprimandedor otherwise disciplinedfor engaging in such con-duct.In its brief, Respondent contends that Collins wasterminated because "his poor attitude and temperwere incompatible with life on the platform andbecause his carelessness resulted in the loss of al-most a thousand dollars worth of drilling mud."Stated differently, Respondentmaintains, in effect,that it need not rely on each of the various groundsfor the discharge separately, but that all the ele-ments combined provided good cause for its ac-tion-on the theory that the whole is greater thanthe sum of its parts. In so doing, however, Respon-dent assumes the risk that the constant shifting ofposition during the hearing, as to the grounds fordischarge, diminishes the validity of each of thereasons separately advanced. One might wonder,moreover, why Respondent tolerated an employeewho, by his attitude and temperament,was so illsuited to working and living on an oil drilling plat-form.Blair'sexplanation that he hesititated todischarge Collins sooner because of the pendencyof the Board proceedings, presumably the election,31 Shell Drilling ForemanFurrytestified that,although it is well knownby oilfield workers in the industry that mud loss should be avoided, hewarned the men at occasional safety meetings,as well as individually, of theimportance of preventing mud loss and the possibility of disciplinary actionfor carelessnessAlthough Furrymentioned one man, a pit watcher, whomhe had warned,it developed that the warning took place in or about July1966 some 5 months after Collins' discharge This evidence is insufficientto overcome the more positive evidence that mud losses did occur prior toCollins' discharge which went unpunished Blair's testimony that mudlosses had occurred when the drilling rig was first started and was operatingwith inexperienced derrickmen,in contrast to Collins, whom he regardedas experienced,does not meet the undisputed testimony of witnesses whotestified to other instances of mud loss, described earlier 176DECISIONSOF NATIONALLABOR RELATIONS BOARDand his friendship for Collins' deceased father is notpersuasive.Despite what has been said as to whether theconduct in which Collins engaged affordedreasona-ble cause for discharge, in the final analysis, causeor lack of cause, reasonableness or lack of it for theaction taken, is material only insofar as it tends toestablish motivation. For, it is too well establishedunder the Act to require argument or citationauthority that an employer may discharge an em-ployee with or without cause, providing only thathe isnot motivated by reasons proscribed by theAct; namely, to encourage or discourage member-ship in a labor organization. By the same token, it isequally well established that the burden is on theGeneral Counsel to prove the allegations of dis-criminatory discharge rather than on Respondent todisprove those allegations and establish the lawful-nessof his conduct-that is to say, that hedischarged the employee for good cause. Of course,once the General Counsel has establisheda primafaciecase of discrimination, the burden then shiftsto Respondent to establish that the discharge wasnondiscriminatory.With these principles in mind, it may be assumedthat the conduct of which Respondent complainedmay well have warranted discharge. The crucialquestion is whether the reasons advanced byRespondent, or any of them, were, in fact, the ac-tual reasons for Collins' discharge or whetherRespondent utilized them as a pretext for eliminat-ing an employee because of his union sympathiesand activities which Respondent opposed. In short,once more we must come to grips with the everperplexing enigma of motivation.It is, of course, indispensable to the GeneralCounsel's case to establish that at the time of thedischarge Respondent knew, or, at least, suspectedthat Collins was a union adherent. It need not, how-ever, be established, contrary to Respondent's con-tention, that the person who actually discharged theemployee had personal knowledge or suspicion ofthe discharged employee's union predilection if theknowledge, actual or constructive, was commu-nicated to Respondent, although here there is suffi-cient evidence to support a finding that Blair him-self knew, or, at least, suspected Collins' union ad-herence.Itwill be recalled that at the meeting in the latterpart of February, prior to the election, when LageaddressedOlds'crew,Collinswas the onlycrewmember who responded to Lage's invitation toask questions. During his remarks Collins criticizedthe Company's wage rates, and argued the issue ofcomparative wage rates of platform crews with thatof those "on the beach." Whether Lage and Oldsinferred from this that Collins was a union ad-vocate, it must be obvious that they realized that hewas dissatisfied with the disparity in wage ratesbetween the offshore and mainland crews, and thathe was speaking not only for himself but on behalfof his fellow crewmembers, thereby engaging inconcerted, if not union, activities. Furthermore,Olds, Collins' driller in charge of the crew, ad-mitted that Collins told him of his union sym-pathies, although Olds testified that he did not re-port this to anyone else. Moreover, according toCarter, in a conversation with Blair 3 or 4 daysafter the election, in which the latter complained toCarter that Collins was trying "to [obscenity] him,"and that he had no intention of "stand[ing] therelike a cow," Blair also told Carter that Collins hadvoted for the Union.32Obviously, if Carter's testimony is credited, anydoubt that Blair was aware of Collins' union sym-pathies is dispelled. Respondent, however, impugnsCarter's credibility because he did not mentionBlair'smore incriminating remarks until after hismemory had been refreshed by a pretrial statementto a Board agent, and did not explain what Blairhad meantby thestatement,"now Lloyd has donethis to me," until after a recess in the midst of histestimony.Carter, who testifiedas a witnessfor the GeneralCounsel, appeared to be a reluctant witness, visiblyhesitant, nervous, and embarrassed at being obligedto furnish testimony damaging to Blair and theCompany. He was ill at ease and his discomfortreadilyapparent, though this is only partiallyreflected in the record. Often resorting to such an-swers as "I don't really recall," "I couldn't reallysay," when pressed for details, and before havinghisrecollection refreshed, later, at one point,visibly upset, he murmured, "I am sorry, I can'tthink."At this point, a recess was called to permit thewitnessto compose himself. Thereafter, Carter wasable to resume his testimony on direct and cross-ex-aminationwithout apparent difficulty. It may be in-ferred that he further refreshed his recollectionfrom his signed statement during the recess.Respondent's counsel sought to further impeachthe witness' testimony by statements given counselinOctober 1966 and on February 9, 1967, 4 daysbefore their hearing, in neither of which Collins wasmentioned, and in which Carter stated that neitherBlair nor any other supervisor had threatened himor said that if the Union prevailed men would be" In this conversation, Blair told Carter to "keep the men working andnot let up on them", that Blair had heard in town that Collins was "out to[obscenity] him" and that others had tried it before without success, thatthere were 16 or 17 "sons of bitches" who had voted for the Union and thatthey had "better stay busy or he was going to get rid of them " Carter as-sured Blair that he was not one of those who had voted for the Union andthat if he "run me off he would probably be running off one of the men thatvoted for him " His recollection refreshed by a pretrial statement, Carterrecalled that Blair had said that he had been "good enough to put [Collins]to work," and "now Lloyd has done this to me," adding that "everywhereLloydwenthe had always made trouble " Carter asked Blair, "Didwhat to you, Vernon9" Blair replied, "Well, he voted for the union, for onething " Carter observed that he thought Collins was a "very good hand," towhich Blair retorted, "that's beside the point " SANTA FE DRILLING COMPANY177discharged, everybody would have to work harder,and would lose benefits.Although the record does,not establish the exact date of the pretrial state-ment takenby theBoard agent,it is evident fromCarter's testimony that it was long before the earli-est one obtained by Respondent's counsel, and itmay be assumed that Carter's recollection of theevents was more reliable then than at the laterdates. Ultimately, he testified that his testimony wasbased primarily on his recollection as refreshed byhis pretrial statement to the Board rather than onhis independent recollection.Carter, who, though not regarded by Respondentas a supervisor, actually directed his crew, was stillemployed by Respondent at the date of the hearing,and appears to have had no motive for furnishingdamaging evidence against Blair,Respondent'shighest supervisor on the platform,unless it weretrue.His adbivalent feelings were clearly mani-fested at the hearing.Whether he deliberatelywithheld the salient facts from Respondent's coun-sel ina misguided effort to avoid implicating Blairor because he lacked the courage to repeat them orwhether he merely forgot or overlookedBlair'sstatements, it is found that Carter's testimony wasnot successfully impeached by his pretrial state-ments to Respondent's counsel. After carefullyweighing all the factors involved, it is found thatBlair made the statements to Carter as described inthis report, and that Blair was aware of Collins'sympathies at the time of his discharge.Itwill also be recalled that Blair told Bloodworthabout a week after the election, and after Collinshad been discharged, that Collins had been tryingto "[obscenity] him," as were the rest of "youmen," and on another occasion during that periodthat he did not see how the men could "hitch yourwagon to that little union and Roy Dennis" (theIUPW area organizer).Again, on Saturday (February 26), following theelection, Blair told Barefield that he had already"run off some men and ... was going to run offsome more." Since Collins was discharged onFebruary 22, 2 days after the election, and, as willbe seen, Arthur Gordon was discharged on Febru-ary 24, it is reasonable to infer that Blair was speak-ing of these men.In view of this evidence, there can be no doubtthat Blair was aware of Collins' union sympathies atthe time of his discharge.It is, of course, recognized that membership in oractivity on behalf of a union does not insulate anemployee against discharge for legitimate reasons.Conversely, it is equally well established that validgrounds for discharge will not preclude a finding ofdiscriminationiftheemployerwas actuallymotivated by a purpose to discourage union activi-ties, and the grounds of discharge are merely a pre-text for eliminating the union adherent. Moreover,if the discharge is, in part,because of the em-ployee's union allegiance and, in part, for validcause, the discharge is, nonetheless, violative of theAct.The evidence regarding the reasons advanced byRespondent for Collins' discharge, while not to beminimized, leads to the conclusion that the derelic-tionswere(a) not seriousenough to have war-ranted disciplinary action; (b) engaged in by otheremployees who were not subjected to discipline;(c) tolerated by Respondent until the advent of thetwo contesting Unions; and (d) seized on as a pre-text for discharge when the results of the electionbecame known. That the results were inconclusive,neither of the Unions having received a majority ofthe ballots cast, does not detract from this conclu-sion.The fact is that one of the Unions, the IUPW,received a sufficient number of votes, 15, which,depending on the disposition of the challenged bal-lots, could have resulted in the certification of thatUnion as bargaining agent.That Respondent was opposed to union represen-tation of its employees is abundantly clear, not-withstanding the fact that Respondent'smanagerialhierarchy may not have instigated or authorized theunfair labor practices committed by ranking super-visors at the platform. Nor, does the fact that in itscampaignletters to the employees, in the state-ments of its upper echelon officials, and instruc-tionsto subordinant supervisors, Respondent as-serted and urged on its supervisors an attitude ofneutrality in the election and purportedly advisedemployees that, irrespective of the results of theelection, it would abide by their decision, relieveRespondent of the consequences of the conduct ofits supervisors.Moreover, in view of purported in-structions to its supervisors, particularly toolpusher(now drilling superintendent)Blair, it can only beconcluded that he flagrantly disregarded his in-structions,and, in view of his position in thehierachy of the Company, even if he acted in viola-tion of company policy, his conduct is, nonetheless,attributable to Respondent. The fact thatBlair'sstatementsand action became intensified after theelection leads to the inference that Respondentcondoned, if it did not actually approve, his con-duct.On the basis of the foregoing and upon the entirerecord, including the evidence of Respondent's op-position and hostility to the unionization of its em-ployees; the intimidatory and coercive statementsof SupervisorsBlair,Roady, and White, both beforeand after the election; the admittedly satisfactorywork performance of Collins; the shifting and con-flictingreasons advanced by Blair for Collins'discharge; and the disparate treatment accordedhim incomparison to other employees who hadcommittedsimilar derelictions, it is hereby foundthatRespondent discharged and thereafter failedand refused to reinstate Collins, not, as Respondentcontends,because of his poor attitude and tempera-ment or his quarrelsome,belligerent, or abrasivebehavior, but because of his union adherence, and 178DECISIONSOF NATIONALLABOR RELATIONS BOARDRespondent's determination to eliminate a militantunionadvocate, utilizing the purported grounds asa pretextfor its action.3It is, therefore, found that by discharging Collinson February 22, 1966, and thereafter failing andrefusing to reinstatehim because of his union ad-vocacy, therebydiscriminating in regardto his hireand tenureof employment to discourage member-ship ina labororganization,Respondent has en-gaged in unfairlabor practices within themeaningof Section8(a)(3), thereby interferingwith,restraining,and coercingemployees in the exerciseof rightsguaranteed in Section7, in violation ofSection8(a)(1) of the Act.2.Arthur W.GordonGordon was hired as a floor hand34 in November1965, assigned to driller Olds'crew, and worked atthatjob until February 24 when he was dischargedby Bairallegedly for being asleep on the job.Itwill be recalled that it was Gordon with whomBlair had the conversation in January when hecalled him down from the catwalk,questioned himabout "this union deal,"and told him that he had alist of names of previous union adherents,includingGordon's, and insinuated that he had been involvedin violence at Reading&Bates.After readily ad-mitting that he had been engaged in union activitiesbefore,Gordon expressed his disaffection withunions and Blair urged him to be sure to vote in theelection.It is reasonable to infer,therefore, thatBlair probably concluded that he had won Gordon'sallegiance.Gordon,however,acted as observer fortheAPCC in the February 20 election. He wasdischarged 4 days later,2 days after Collins was ter-minated.According to Gordon,he went from the rig floorto relieve Barefield,the pit watcher, for breakfastat or about 5:30 on the morning in question. Fol-lowing his custom,he checked the mud shakers tosee if they needed cleaning,checked the mud levelsin the tanks, and then went to the mud shack in thesame area,through a door,a step or two down fromthe pit watching area, and examined the mud re-port. Satisfied that all was in order, he sat down ona chair next to the door in the mud checking shack.The distance from the door to the nearest corner ofthe mud checking shack is about 10 or 12 feet. Inthe position he was seated, Gordon faced a wallcontaining a window 3 or 3-1/2 feet from the floor,about 2-1/2 feet wide, and occupying somewhatless than the entire wall. The door was on his left.According to Gordon, he was wearing a yellowplastichardhat or cap, sitting erect facing thegeneral direction of the door looking at the floor.The peak or "visor" of his hat extended 3-1/2 or 4inches from the hat. As he was seated, the mudshakers were 18 to 20 feet away.Gordon testified that he remained in this positionfor about 2 minutes when someone tried to openthe door. He got up, opened the door, which he wasunable to open more than 6 inches, to find Blairstanding there. Then, according to Gordon, Blairsaid,"Iwillhave your check ready." Gordonreplied, "Oh, it's O.K., get it ready right now," add-ing that he would like a "chopper" (helicopter) assoon as possible.Gordon started to leave to obtain his terminationslip, but changed his mind, went up to the rig floor,and sought out Olds, who was at the controls,drilling.Gordon told him that he was "one floor-man short." When Olds asked him what he meant,Gordon said that he had "just got run off." Oldsasked him thereason.Gordon replied, "I gotcaught sitting down in the mudchecking shack."Gordon then went to the driller's shack on the samelevel and was followed by Ben White and JohnGnagy. He told them he had been fired and, whenthey asked him thereason,repeated what he hadtold Olds.Gordon then went toBlair'sofficewhere RayDeVille, a welder, and one of the Shell pusherswere also present. Gordon askedBlairfor a ter-mination slip and Blair saidthat the Company didnot issuesuch slips anylonger.Gordon told Blairthat he would like him to have a "chopper" sentout as soon as possible.Blairsaid that Gordonwould have to wait until daylight because therewould be no "choppers" out before then, but toldhim he could finish his shift if he wished. Gordontestified that no mention had as yet been made thathe had beensleeping.Returningto the rig floor, Gordon helped themen make oneconnection and then walked into thedriller's shack where he met DeVillesigning the'.'Respondent maintains that Collins' attitude was due, in part,to his in-difference about his job resulting from his distastefor theoilfields and his"economic independence" of that workbecause he was "regularly engagedin commercial fishing for a livelihood"Since there is no contention thatCollinsvoluntarily terminated his employment,this is immaterial to adetermination of whether his discharge was discriminatoryTo the extentthat it may furnish any supportfor thecontentionthat Collins manifested apoor attitude,the evidence is of scant probativevalue,especiallysince Col-lins testified that he considered his job on the platform the best hehad everhad in the oilfields, and that his commercial fishing businesswas of a moreor less seasonal nature Respondent further argues that after his termina-tion Collins never sought employmentin the offshoredrillingindustrydespite increased platform operationsby other oilcompaniesin Cook Inlet,and that he quit his last mainlandjob in the oilfields to take careof his fish-ing enterprise,which Collinsdenied This,in Respondent's view, suggeststhat Collins realized that his attitude and temper were incompatible withworking on a platform operation.Such a conclusion is not warranted by theevidence As to Respondent's contention that, "because the next manifes-tation of Collins' 'could care less' attitude might result in serious injury tosomeone or in more serious interference with the operations on the plat-form,"the Board ought not to "second guess" Blair, the fact remains thatBlair himself did not consider that any of Collins' derelictions or short-comings were serious enough to warrant discipline,to say nothing ofdischarge,during the 5 months of his employment,until after the electionRespondent's contentions are found to be without meat"The term is used interchangeably with the job classification of rotaryhelper and roughneck,whose work is done on the oil rig floor below thedrilling derrick,in contrast to the job of roustabout, which involves generallabor and platform cleanup and helpers to crane operators SANTA FE DRILLING COMPANY179timebook. DeVille told Gordon that Blair had toldhim that he had been sleeping.Gordon denied thisand told DeVille that Blair had merely caught himsitting down,adding,accordingtoGordon, "Forthat matter,my word is as good as his." This, Gor-don testified, was the first time since the incidenthad occurred that any mention had been made thatGordon hadbeen sleeping inthe shack. Gordonwent to his room and started changing his clothesand packing his gear.He later went to Blair andasked for his check because he heard the helicopterarriving.Blair handed him his check and Gordonleft.According to Gordon, Blair made no mentionat this time of Gordon's sleeping.The following Wednesday, March 2, Gordon andhis wife were at a bar in Kenai with Olds and hiswife and Gnagy. According to Gordon, Olds toldhim that Blair had come to his room after Gordon'sdischarge and said,"Ihated like heck to do it, buthe lied to me," referring to Gordon.35 Gordonasked Olds for a reference and received a favorablerecommendation.The importance of being alert in the discharge ofthe duties of pit watching may readily be assumed,and obviously the person relieving the pit watchermust be expected to exert the same degree ofwatchfulness.Itisnot altogether clear whetherthere was an official rule against sleeping while onthe job, and it appears that prior to 1952 this wastolerated by many of the drilling contractors. Sincethen there has been a policy, if not a rule atRespondent's rig, that sleeping onthe job is notpermitted. Indeed, Gordon himself testified thatalthough there was no rule, oral or written, postedor otherwise, and he was never notified, that sleep-ing on the job was ground for discharge,he took itfor granted that thiswould be the consequence ofsuch infraction.Regardless of whether such a ruleor policy existed,common experience would dic-tate the advisability of prohibiting such conduct.The question, however, is twofold; first, whetherGordon was actually asleep at the time; and second,whether that was the actual reason for hisdischarge. The applicable principles have alreadybeen stated with respect to Collins' case.As to the firstissue,the testimony is in directconflict. Blair testified that while making his roundson the platform he observed Gordon through thepartially glassed wall of the mud shack seated on achair, mouth open, and head tilted back. He did notimmediately approach him but instead proceededto wash the mud shakers which sifted the cuttingsfrom the drilling operations.This consumed about15minutes, during which Blair went about per-forming tasks Gordon should presumably have beendoing, leaving him asleep undisturbed.When Blairopened the door he was satisfied that Gordon wasasleep. Gordon admittedly did not see Blair throughthe window as he came to the mud shack and didnot hear him approaching. It was not until Gordonheard the door being rattled that he realizedsomeone was there. Blair, however, did not accuseGordon on the spot of having been asleep, nor didGordon protest his discharge. Moreover, Gordon'sstatement to DeVille that his, Gordon's, word wasas good as Blair's as to whether he was or was notasleep seems a curious way of denying that he wasasleep at the time. And, despite the efforts of theGeneral Counsel to diagraminminutedetail, byresort to distances and physical conditions, theposition in which Gordon was sitting, and toestablish that the visor on the hardhat Gordon waswearing would have prevented Blair from tellingwhether Gordon was actually asleep, the preponde-rance of the evidence establishes that Gordon wasprobably asleep or at least dozing when he wasdiscovered by Blair. Nevertheless, no explanationwas offered by Respondent as to why Blair did notimmediately rouse Gordon from his lethargy, andremonstrate with him for being asleep on the joband neglecting his chores, instead of leaving himundisturbedwhileBlairhimself,thehighestmanagement supervisor on the platform, wentabout performing Gordon's chores. This gives riseto the inference that, far from being concernedabout finding Gordon asleep on the job, Blair wasmore insterested in catching Gordonin flagrantedelictothan in remedying the possible hazard occa-sioned by Gordon's somnolence.Blair conceded that Gordon was at least a "prettyfair hand," and, considering the fact that there wasan evident shortage of qualified and competentdrilling crew personnel, with the advent of addi-tional offshore drilling operations in the area, onemay wonder why Blair peremptorily dischargedGordon without as much as giving him a reason fordischarge or chance to explain. Respondent ap-pears to contend, however, that this was so self-evident to Gordon that it would have been idle topoint out the obvious. On the other hand, askedwhy he did not protest to Blair at once if he felt hehad been unfairly discharged, Gordon testified, "Iknew from the day of the election my days werenumbered. It would be any day that I wouldprobably get run off and I have been through thisbefore. I had seen it done.36 There was no need foran explanation."DespiteGordon's adequate work performanceand the apparent shortage of competent personnelRespondent contends that the policy prohibiting75 The General Counsel contends that Blair's statement that Gordon hadlied to him referred to the conversation between the two men at the cat-walk in January,when Gordon indicated his disaffection with unions and,in the General Counsel's view,tacitly assured Blair of his loyalty to theCompany.Since Gordon acted as the APCC observer,it is argued, Blairconcluded,that he had reneged on his tacit promise,and hence,had lied tohim Sincethere had been no discussion between Blair and Gordon relativeto his having beenasleep, there would have been no occasion for Gordonto denyitIt is,therefore, unlikely that Blair could have been referring tothis when he told Olds that Gordon had lied to hima"An obvious reference to his previous experience at Reading & Bates353-177 0 - 72 - 13 180DECISIONSOF NATIONALLABOR RELATIONS BOARDsleeping was of such importance as to require rigidenforcement. The General Counsel, however, con-tends that far from being strictly enforced the pol-icywas discriminatorily applied as to Gordon.Thus, the evidence establishes that after Daydischarged employee Baker because he believed hehad been asleep on the job Roady rehired himwhen Baker denied he had been asleep. There wasno showing what means Roady took to satisfy him-self that Baker had not been asleep beyond the Tat-ter's naked assertion.37 By contrast, Blair did notquestion Gordon about the incident, attempt toascertain whether there were any extenuating cir-cumstances, or ask him whether he had anything tosay in mitigation of his dereliction. Granted thatBlair may have been satisfied that Gordon had ac-tually been asleep, Blair's eagernessto take care ofthe mud shakers and desanders, chores oridinarilyperformed by the pit watcher or his relief man, inthiscaseGordon, before waking him, and thealacrity with which he notified him of his dischargeborder on the verge of entrapment, and suggest thatBlairwas lying in wait for an opportunity todischarge him.Asked on cross-examination whether the sleepingincident was the only one on which he based hisdecision to discharge Gordon, Blair testified thatone such incident was sufficient. Later in histestimony,however,Blairadvanced additionalshortcomings, relating to pipe slings and threadprotectors, which obviously had not been a factorin his decision to discharge Gordon but importedinto the case as an afterthought.In view of the foregoing, including the evidenceof the encounter between Blair and Gordon at thecatwalk in January, which clearly established Cor-don's previous union affinity and his purported dis-affection with unionization; the disparity of treat-mentaccorded Gordon compared with that shownotheremployees;Blair'sprecipitateaction indischargingGordon; his knowledge that Gordonhad acted as the APCC observer, a fact which con-vinced him that Gordon was still a union adherent,after having led him to believe that he had becomedisenchanted with unions and would give his allegi-ance to the Company, lead to the conclusion thatBlair obviously regarded Gordon's demonstratedunionsupport as an act of betrayal. Viewed againstBlair's obvious opposition and hostility to unions, asmanifested by his statements and conduct towardhis employees both before and after the election, itbecomes clear that Blair discharged Gordon inretaliation for his union sympathies and adherence,and seized upon the sleeping incident as a pretextfor eliminating a union protagonist in a fit of piqueand because of his chagrin at having been lulledinto a false sense of security regarding Gordon'sloyalties.It is, therefore, found on the basis of the forego-ing and upon the entire record that Blair dischargedGordon on February 24, 1966, and thereafter failedand refused to reinstate him, not because he foundhim asleep on the job, but because of his union af-filiationand activity, seizing on the sleeping in-cident as a pretext, thereby discriminating in regardto his hire and tenure of employment to discouragemembership in a labor organization, in violation ofSection 8(a)(3), and interfering with, restraining,and coercing employees in the exercise of rightsguaranteed in Section 7, in violation of Section8(a)(1) of the Act.3.Sidney R. SherwoodSherwoodwashiredasaroustaboutonDecember 7, 1965, and was promoted on January21, 1966, to the job of derrickman under drillerOlin "Blackie" Huckaby. According to Blair, Sher-wood had been promoted while he was away on atrip, and was surprised to find on his return of Sher-wood's promotion because he and Roady haddiscussed what a poor hand Sherwood had been asa roustabout. Sherwood was discharged or laid offon March 20, 1966.Blair testified that thereasonfor Sherwood's ter-minationwas that the Company had ceased itsoperationof a drilling rig at Lake Louise,designated as Rig 35, and that, under company pol-icy, if a rig is shut down, it retainsits keymen suchasdrillersand experienced derrickmen. Con-sequently, when a driller named Kothe who hadbeen working on Rig 35 was laid off, Blair decidedto retain him, "bumping" the man in the next lowerclassification.InchoosingamongBloodworth,Dewey, and Sherwood, he decided to release Sher-wood because he had the least seniority and wasthe least satisfactory of these employees.Blair sentfor Sherwood to notify him of his deci-sion.According to Blair, Roady and Furry were inthe adjoining office with the door open. Blair toldSherwood that Kothe wasgoingto take his place,that he was letting him go because of his poorwork, and that he did not feel it would be ad-vantageous to him to let him replace another manbecause he had better roustabouts than Sherwood.Obviously chagrined, Sherwood told Blair thatwhen he first came to work there he had had a highregard for him. Since then, however, he said he hadtold the hands that if Blair bumped him he wasgoing to "whip" him, but now that it had happened"he wouldn't lower himself" by doing so because"that would make him a bigger [obscenity] than[Blair] was."" Another example of alleged disparity in treatment regarding enforce-ment of the penalty of discharge for sleeping on the job related toCollins,one of the dischargees Collins, who had laid down near the pumps, thoughitwas not shown that he was asleep, was not discharged,allegedly becausehe was ill at the time Respondent contends that the fact that Collins was illdistinguishesthe case from Gordon's and, moreover, that Collins was stilltrying to dohis jobThis suggeststhat the policy was not inflexible but thatRespondent considered extenuating circumstancesIn Gordon'scase, noeffortwas madeto discover whether suchcircumstancesexisted, Blair act-ing peremptorily SANTA FE DRILLING COMPANY181Blair admitted that he knew that Sherwood was aunion supporter because, in Blair's words, Sher-wood had"made a point of telling him" so in orabout mid-January, after Blair had learned of thefiling of the election petition.38Blair admitted thatat the time Kothe bumped Sherwood there wereprobably roughnecks and roustabouts with less ser-vice than Sherwood,but that although Sherwoodprobably could perform satisfactorily on the derrickhis work as a roustabout was worse than any of theothers whom he retained.Blair also admitted, how-ever,thatwhile Sherwood was working as aroustabout under Carter or Sistrunk neither theynor any other crane operator or pusher complainedto Blair that Sherwood was a poor worker. Blairtestified,however,that he was able to observe themen, while they were working,from a large windowin the office as well as when he was on the plat-form.According to Blair,he and Roady both men-tioned that Sherwood was a poor roustabout evenbefore Blair had left for Lake Louise.Blair conceded that he never criticized Sherwooddirectly or asked Roady or any other supervisor toremonstrate with him about his work,explainingthat in view of Sherwood's experience"itwasn'tnecessary."Blair also testified that he did not con-sult with any of the crane operators or roustaboutpushers as to whether they might prefer Sherwoodto the others on their crews, testifying,"Ididn'twant him back on as a roustabout.Sherwoodwouldn'tmake any effort to clean up,he wouldjust work the derrick and wouldn'tmakeany effortto clean up his pump area."Blair maintained thatwhenever he asked Sherwood to do anything hewould reply witha stock answer, "I am doing all Ican do,' an answerfrequentlyheard by drillerHuckaby, according to Blair.It should be noted that the General Counsel doesnot contend that Blair's action in permitting Kotheto "bump"Sherwood was discriminatory.He doescontend,however,that Blair's refusal to permitSherwood to "bump"a floor hand or roustaboutwith less seniority was discriminatory.Respondent'sseniority roster and payroll data establish that therewere at least three floor hands or roustabouts at thetime of Sherwood's termination with less senioritythan he.39 It is not clearly established that Respon-dent normally followed strict seniority in regard to"bumping."In any event,it is conceded that inSherwood's instance it relied entirely on work per-formance as the criterion.Sherwood testified that in a conversation withLage in the pumproom after he had addressed thecrew Lage asked him how he liked working for theCompany. Sherwood indicated that he was satisfiedwith working conditions and the fringe benefits.According to Sherwood, Lage then said that moreplatforms would be starting up at Cook Inlet, whichwouldmean morejob opportunities, and that if heremained with the Company there would probablybe a chance for advancement.Respondentmaintainsthat the fact that Sher-wood was promoted to the job of derrickman aftera month and a half as roustabout, and that Lagemay have indicated to Sherwood that there waspossibility of further advancement with the Com-pany is irrelevant.40 As to the first position, Respon-dent argues that a man might perform satisfactorilyas a derrickman yet perform poorly as a roustabout.Thispositionseems illogicalbecause it ispredicated on the premise that an employer who isdissatisfiedwith the work of an employee wouldpromote him to a more highly skilled job at ahigher wagescale as ameans of retaining an un-satisfactory employee. Respondent does not con-tend that it promoted Sherwood to derrickmanbecause of any labor shortage. As to the secondpoint, that Lage had held out some promise toSherwood of further promotion, this, Respondent,contends, was merely in keeping with its policy ofpromoting from within, and since there was noshowing that Lage's remarks were prompted by anypersonal knowledge of his work performance, theymay be dismissedas aneffort to retain the good willof its employees without actually making anydefinite commitment.Sistrunk, Sherwood's pusher, testified that he wasobliged to speak to Sherwood because he spent toomuch time sitting down or talking; that Sherwoodresented instruction and would give Sistrunk "back-talk," giving rise, according to Sherwood's own ad-mission, to the impression that because he gave Sis-trunk "a lot of razzing and stuff," and criticizedhim for the way he operated the crane, "trying toget him to do things to my way of thinking,"whereas Sistrunk persisted in doing it his way, thatSherwood and Sistrunk "didn't get along."It is conceivable that an employee who has notproven satisfactory in one type of job might verywell perform more acceptably in another. Indeed,this is substantially Respondent's position with re-gard to Sherwood. What does not seem convincingis the likelihood that the employer would be suffi-ciently concerned about the welfare of an employeewhose general attitude toward his roustaboutpusher, with whom he was required to work in dailycontact, was so abrasive as to createan impressionthat he and the pusher were "at each other'sax This occurred,Blair testified,in the restroom on the messhall deck,while several of the men were discussing unionizationAccordingto Blair,Sherwood spoke up, "Well, I am a union man and always will be," and thathe wanted Blair to know it." Phil Newman,a floorman, hired January24, 1966,William Kitchens, aroustabout,hired March 2, 1966 (less than3 weeks before the bumping),and R W Honeysett, a roustabout, hired January 19, 196640Withoutengaging in semantics,"insignificant"may perhaps betterapply 182DECISIONS OF NATIONAL LABOR RELATIONS BOARDthroats. "91 Furthermore, despite the fact that Blair,Roady, and Reamer were critical of Sherwood'swork and Roady testified that long before the elec-tion, while Sherwood was still a roustabout, he wasobliged to tell him that if he wanted to continueworking for the Company he would have to stopkilling time, there was no showing that Sherwoodhad ever been disciplined or warned of the con-sequences of his shortcomings or derelictionsbeyond the mild reprimand administered by Roady.Instead, Sherwood was merely shifted to a higherrated, better paying, and more desirable job. Thisaction is inconsistent with Respondent's positionthat he laid Sherwood off instead of permitting himto bump a junior roustabout because his work hadbeen unsatisfactory. A month after the election,however, having threatened to "run off" everycrewman who had voted for the Union, and obvi-ously convinced that Sherwood, because of his in-dependent attitude as an employee, had voted forone of the Unions, Respondent seized upon the firstopportunitywhich presented itself to eliminateSherwood.The General Counsel has establisheda primafaciecase of discrimination in regard to Respon-dent's failure to permit Sherwood to bump a juniorroustaboutwhich has not been overcome byRespondent. With regard to its failure to recall andreinstate Sherwood, however, the situation is dif-ferent.Sherwood practically conceded that he hadthreatened to `whip" Blair if he ever bumped him.Although Sherwood could not recall anything elsehe said on the occasion of his layoff, Blair testifiedthat Sherwood referred to him in an obscenelyderogatory manner, and said he had changed hismind about whipping him because that would puthim in the same class as Blair, repeating the ob-scene word. Blair, Roady, and Reamer confirmedthat Sherwood had called Blair a (obscenity) onseveral occasions. Reamer, who was present on oneoccasion, testified that he anticipated that therewould be a fight between the two men.42Respondent contends that because of Sherwood'sthreatening and abusive attitude toward his super-visor it should not be required to recall Sherwoodor offer him reinstatement either as a derrickmanor roustabout.Moreover, Respondent argues, theabusive language used by Sherwood provided clearcause fordischarge.43The difficulty with this argu-ment is that Respondent at no time contended thatitdischargedSherwoodfor anyreason-only that hewas bumped by another employee, and thatRespondent refused to permit him to bumpdownward. Its contention, however, that, even ifSherwood had been discriminatorily denied theright to bump, Respondent should not be requiredto reinstate him because of his threatening, abusive,and obscene remarks has merit.94It is,therefore, found that by his threatening,abusive, and obscene language to Blair, and by hisremarks to employees about such threats, Sher-wood had forfeited his right to reinstatement andbackpay, and neither of these remedies will berecommended with respect to this employee.4.David LeRoy GardnerGardner was hired initially on March 25, 1965,working the first 3 days as a motorman, then as aroustabout for crane operator Carter. In Octoberand December 1965 he "roughnecked" on drillerOlds' crew. According to Gardner, his union sym-pathies and activities were well known among thecrew and Olds was aware of it, although Gardnertried to conceal it from driller Troy White, who,Gardner testified,was intensely disliked by hiscrew.Gardner had received a quantity of unionauthorization cards from Orville Swain, a fellowemployee in December 1965, gave a portion ofthem to John Copeland, and distributed others him-self.He secured signed authorization cards from anumber of employees whom he named.Gardner acted as IUPW observer in the election.Next morning, while he was entering his time in thetimebook in the "dog house" (drilling shack), hediscovered that he had been "docked" for 6 hoursfor time spent on the election. When Gardnerprotested this toBlair,he was told that since he hadbeen working for the Union the day before theyshould pay him for his time, commenting thatGardner was a union organizer anyway. Gardnerwrote the Company, however, and was later reim-bursed for the 6 hours at regular pay. Although heclaimed he should have been paid at the overtimerate, he agreed to accept the amoung tendered him.Itwill be recalled that Blair called on Gardner athis home before the election to notify him of thechange in the date of the election from Monday,the21st, to Sunday, the 20th. According to" Respondent's argument that slight significance can be attached toSherwood's promotion to derrickman because it had been "engineered,"without Blair's knowledge, by some of the men on one of the crews whohad previously worked with Sherwood, believing he would perform betteras a derrickman,is unconvincing This appears to ignore the fact that Blairwas the highest supervisory employee on the platform who had unchal-lenged authority to hire and fire'p Sherwood testified that he could recall only his remark that he would"whip his" but conceded that he probably did not stop thereCiting, as example,The Lau B/over Company,146 NLRB 1226, 1234asN L R B v Bin-Dicator Company,356 F 2d 210 (C A6), N L R B vR C Can Company,340 F 2d 433 (C A 5) "[1]t is difficult for us to judi-callyenforcea renen al of a relationship that bidsill for all concerned,"quot-ingN L R B v National FurnitureMfg Co, 315 F 2d 280 (C A 7), 1963The purposes of the Act are not served by"requiring an employer to keepin its plant anyone with the propensities for the kind of animal exhuberancedisplayed" by the dischargeeIdRespondent also argues that Sherwood,according to the testimony of Blair, Roady, and Reamer,stated that hewould not work for Respondent again,thereby waiving his right to rein-statement, and that the Board will not order reinstatement or backpayWhile this may be the case where an employee,who has been discrimina-torily discharged or laid off,waives reinstatement,such waiver must beclear and unequivocal,a situation not shown here SANTA FE DRILLING COMPANYGardner, he would have missed the election if Blairhad not come to his home to notify him of thechange. The discussion that took place between thetwo men on this occasion, in which Blair askedGardner, who was not scheduled to begin his nexttour until Monday, to return a day early so he couldvote andcontinuehis tour thereafter, and the othermatters discussed, including Blair's statements ofthreatening loss of privileges and withdrawal ofbenefits if the employees voted for a union, cul-minatingin his request that he made certain to votein the election have alreay been detailed.Gardner was also among the employees in thewashroom whenBlaircame in to repair the valvesthe Saturday after the election, and delivered him-self of the tirade described elsewhere'45 which con-cluded with his threat to "run off" everyone of the17 employees who voted for the Union, beginningwith Gardner and Barefield, to whom he was ad-dressinghis remarks.Gardner last worked on the platform on May 1,1966, and was terminated on May 7 or 8, 1966, al-legedly for reporting late after his 5-day off period,on recommendation of Shell Drilling Foreman Fur-ry.toMay 1, the crane operator and hisroustabouts worked a 12-hour tour from 6 a.m. to 6p.m., working nights only in cases of emergency.During the week of May 1, while Gardner's crewwas on its 5 days off, because of increased con-struction and expanded diving operations, Shell de-cided tomaintaina crane operator and crew ofroustabouts on duty 24 hours a day.Furry notifiedBlairof his decision and he, inturn, informed Carter that a crane operator wouldbe required to be on duty around the clock, and in-structed Carter to advise his crew to report forwork at 6 p.m. Friday, instead of 6 a.m. Saturday.46Carter notified Gardner of the change in scheduleand confirmed this by telephoning the platform.Neither Carter nor Gardner reported for work asrequired. Carter, however, went to the heliport thatday and notified the platform by radio-telephonethat he was too ill to report and that he would try todo so the following day. Gardner arrived at theheliport the day he was to report and learned fromthe helicopter pilot or mechanic that Carter wouldnot begoingto the platform until the next day.Gardner, however, did not communicate with theplatform by radio to ascertain whether he was ex-pected to report in any event, concluding that sinceCarter would not begoingout that day there wasno need for him to do so. He returned home andthe next day went to the platform with Carter to re-port to work.When Furry learned that Carter would not be re-porting for work as scheduled, he awoke Blair, who''Referringhere toBlair's remarks,which Respondent's counsel whimsi-cally refers to as Blair's "imagery about a cow."'° It is not altogether clear whether this necessitated the men toreport 12183was off duty and asleep at the time, and told himthat Carter had called in to say that he was ill, andthat unless Gardner had a good excuse for failing tonotify the platform he would be terminated.According to Respondent, company rules requirean employee who fails to report for his tour withoutnotifying the platform in advance or without havinga good excuse to be dismissed. The necessity forthis rule is justified, Respondent contends, becauseno helicopter service is available at night, and sincethe crews work 12-hour shifts, if a crewmemberfails to notify the platform, it may not be possible tohave a substitute brought from the mainland, withthe result that the crew may be required to workwith one less man or a member of the crew beingrelieved may be required to work overtime beyondhis regular tour. The rule, according to Blair, hasbeen explained to the crew and is well known to allemployees.The General Counsel concedes that unexplainedabsences ought not to be condoned. He contends,however, contrary to Respondent, that the rule hasnot been strictly enforced. According to Respon-dent, the rule has been enforced to the extent thatsecond time offenders, and sometimes first, havebeen dismissed.Blair's testimony establishes, however, that hesometimes gave employees violating the rule asecond chance, and that as a matter of fact he didso in Gardner's case, under circumstances presentlydescribed. On the other hand, maintaining that therulewas, nevertheless, uniformly enforced, Blairtestified to some 13 instances in which he claimedthat the rule had been invoked. Yet, as to four em-ployees,mentioned by name, Blair testified thateach of them was late at least once without beingdischarged. It is not shown, howe- er, whether anyof these men had notified the platform in advancethat they would be tardy.Blair's admission that he sometimes overlookedthe first or even second or third unreportedabsencewasundoubtedlypromptedby theevidence of Robert "Bob" Honeysett, a roustabouton Carter's crew, that in May or June 1966 he didnot return to the platform after one of his 5-day offperiods but instead looked for a drilling job. Henotified his pusher, "Cap" Day, that he would be aday or two late. He did not, however, report at theend of that period. After a lapse of a week, withoutfurther notifying his pusher, Honeysett telephonedto the platform to find out whether he could havehis paycheck and gear sent out.In a conversation with Blair, Honeysett told himthat he did not care for nightwork, and mentionedthat Blair was trying to "run us off." Blair told himitwas "all in [his] head," and asked him to returnto work. Honeysett started working nights the fol-hours earlier than usual or 12 hours later but it is unnecessary to resolvethis doubt 184DECISIONSOF NATIONALLABOR RELATIONS BOARDlowing Sunday. With the two other crewmembershe reported late. He testified, however, that he be-lieved he called in, phrasing his answer, "I musthave because itwas arule.... Yes, I believe I did.Joseph "Ronald" Dewey, a roughneck on drillerTroy White's crew (latera derrickman on drillerOlds' crew), testified that in 1965 he failed toreturn to work on time after his 5 days off due toillness,that it was a day or two before he notifiedthe p' latform, and that he was not disciplined. Later,while a member of White's crew, he was a day latebecause of personal business(an appointment withhis lawyer), without notifying the platform. Whenhe finally reported, he told Blair he had had troublewith his car and could not get to a phone. Blairreprimandedhim but Dewey was not otherwisedisciplined.When he was absent without notifyingthe platform a third time, he was demoted fromderrickman to roustabout. He was, however, laterpromoted to the job of derrickman. Finally, in Oc-tober, when he was several days late without notifi-cation,he was terminated. He was later rehired,however, on December 5, 1966, and was still work-ing for Respondenton itsMobil platform at thetime of the hearing."With regard to Gardner,Blairtestified that hisfailure to notify him that he would not report whenscheduled was, in fact, the second time this oc-curred. The first time, according to Blair, was in thesummerof1965whenGardnerallegedlyoverstayed his leave of absence without notifyingBlair inadvance.According to Gardner, however, shortly beforeJune 29, 1965, he asked Blair to extend his 5-dayoff period to 8 days.Blair agreed.Gardner did notreturnat the end of that interval and remainedaway from the platform for the rest of the summer,but returned in September to replace an employeereturningto college.Gardner's version of this absence differed fromBlair's.According to Gardner, on or about June 10,1965, he notifiedBlair thathe would like someextratime off to spend withvisitingrelatives. Blairsuggestedthat Gardner work beyond his regular 10-day tour until his relatives arrived, and then take 8days off instead of his normal 5 days to make up forthe extra time worked. Gardner agreed. After his10-day tour as roustabout, Gardner was assigned tothe job of pit watcher on drillerDennis' crew, andworked at that job 2 or 3 days. According toGardner, he worked on Dennis' crew 4 days afterhis returnfrom his 8 days off.While still working on Dennis' crew, Gardner'swife sent a messageto the platform that she wouldhave to leave home to attend her father who hadtakenill,andthat Gardner would be required to" According to Gardner's undenied testimony,two other employees,Bush and MacElway,who were late reporting,were not discharged,although Gardner did not know whether they had called in4H Blair also testified that he had observed Gardner working at his nets. Itreturn to the mainland to take care of the commer-cial fishing businessthey operated. In the earlymorning hours,while Blair was asleep, Gardnerwent to his room and roused him. Explaining thecircumstances, Gardner told Blair that he wouldneeda 30-day leave of absence (though it does notappear that he referredto it in those terms).Blairconsented and told him to take asmuch time as heneeded and to return when hispersonal problemwas resolved.In July Gardner encounteredBlair at an automo-biledealer'splaceofbusinessinAnchorage.Gardner told Blair that he was stillengaged in fish-ing andthat he would be throughin September.Accordingto Blair,Gardner said he wasdoing sopoorly in his fishing,businessthat he wanted toreturn to his old job.On September 8, Gardner made application forreemployment to Shell Production Foreman JohnBall.Toolpusher Roady called on Gardner at hishome and told him to be at the heliport at 6 p.m. ifhe wanted to go to work. He was rehired and wentback to work as a roustabout.When Carter and Gardner reported to the plat-form on May 8, 1966, the night after they hadoriginally been scheduled to report, Shell DrillingForeman Furry called them to his office and de-manded to know why Gardner had not notified theCompany that he would not report that night.Although Gardner admitted, as Carter had toldFurry, that Carter had notified him of the newlyscheduled night tour, Gardner, according to Furry,said that he had not been properly notified and thathe felt the Company should have telephoned him.Gardner himself testified, "I told Mr. Furry that Ithought it was pretty cheap that they could nothave given me a phone call.' Furry quoted Gardneras saying that he did not think Santa Fe or Shellwas "man enough to call him." Gardner protestedthat he was being fired because of his union activi-ties. Furry denied it.Gardner told Furry that he had gone to theheliport the night before and been told by the pilotor mechanic that Carter was not going out to theplatform until the following night. Furry testifiedthat he believed Gardner and did not feel it neces-sary to verify his statement. He also testified thatGardner said that he had expected to be dischargedand alreay had another job lined up "on the beach"(mainland).Furry testified that he would not have terminatedGardner if he had given him a satisfactory excuse,but that he did not consider his excuse sufficientbecause he "had been on the platform long enoughto know how we operated, and if it hadn't beendefiance, he would have called us on the radio andwill be recalled that in thewashroom discussionon the Saturday after theelection, Blair warnedGardner, "You won'tbe getting time off to go fish.ing, either," confirmation of Gardner's testimony regardingthe leave ofabsence SANTA FE DRILLING COMPANYasked us [himself] if he was supposed to come towork. He wouldn't have asked the helicopter pilot,[who] can't usually tell you anything about ouroperations. They just fly back and forth. "49Respondent contends,moreover, that bothCarter and Gardner were disgruntled at beingrequired to work the night tour, and intimate thatthis was a factor in their failure to report the firstnight as scheduled, and that as to Gardner, he haddeliberately and defiantly failed to call in. To sup-port its contention that Gardner admittedly in-tended to work only one night tour from 6 p.m. to 6a.m. and then quit, Respondent points to theevidence that when Gardner went out to the plat-form he had already accepted a job with NorthernOil Operations (where he was, in fact, working atthe time of the hearing), and had only gone to theplatform to collect his clothes and obtain a night'swork. In fact, according to Respondent, Gardner"goaded Furry [ and Blair] into firing him." -i0On this basis, Respondent contends that it maynot, inany event, be required to reinstate Gardneror reimburse him for more than 12 hours ofbackpay since Gardner told some of his fellowcrewmenashewaspacking to leave on thehelicopter that he wasgoingto work for NorthernOil Co., that he had taken all he could from theCompany, and that if he had not been fired hewouldhavequitnextmorning.RelyingonTomahawkBoatManufacturing Corporation, 144NLRB 1344, 1345, footnote 2, Respondent main-tainsthat a discharged employee is not entitled tobackpay beyond the date he would have worked ifhe had not been discriminatorily discharged.Moreover,itisnot alleged or contended thatGardner was constructively discharged.Finally,Respondent contends that since it wasFurry, a Shell supervisor, rather than Blair, whowould make the decision to discharge Gardner, andthereis noevidence of unionanimus onthe part ofShell, there can be no finding that Respondent isresponsible for the discharge which, in any event,was forcause.What this overlooks is the fact that,althoughbecause of the unusual arrangementbetween Shell and Respondent, Furry may have de-cided on the discharge, instructing Blair that ifGardner did not have goodreasonfor not notifyingthe platform he was to be discharged, and told Blairto make out Gardner's discharge papers, Blair con-firmed and ratified, if he did not, in fact, participatein thisdecision, and actually accomplished the ter-mination.Ineffect,althoughFurrymade therecommendation, it was actually Blair who carriedit outas anact of the Company.a"As examples of adequate excuses, Furry cited car breakdown,snowstorm,or "just not being able to make it," and testified that Gardner'sstatements that the Company should have called him directly,that it wasnot "man enough"to call him,and his reliance on the helicopter pilot's in-formation as a basis for not calling in "simply too feeble" an excuseGardner testified that Furry said he knew that he had a telephone at homebut that he did not regard it as the Company's job to notify him185Moreover, under Respondent's contractual ar-rangement with Shell, while drilling and roustaboutcrews are employed by Respondent, Shell person-nel frequently exercise direct supervision overRespondent's employees, and since the pushers forthe respective Companies alternate shifts, drillingcrews are under the supervision of a Shell super-visor 50 percent of the time. It is, therefore, im-material that Furry may have instigated Gardner'sdischargeand that there may have been noevidence of union animus on the part of Shell. It isclear that, in instigating Gardner's discharge, Furrywas acting for or in the interest of Respondent, ineffect, as an employer, and that his action wasratified or adopted by Respondent through Blair, itshighest supervisor on the platform. Respondent'sattempt to shift from Blair, its principal activist inthe commission of unfair labor practices, to ShellSupervisor Furry, the onus for the termination, maybe viewed as a transparent effort to relieve him ofthe responsibility for Gardner's discharge. Respon-dent's contention is rejected.Furry and Blair gave conflicting versions of theirdiscussions leading to the decision to dischargeGardner. According to Furry, his discussion withBlair took place the day after Gardner's failure toreport, when Furry told Blair that, if Gardner didnot have a satisfactory excuse for not calling in, hewas to be discharged. Blair, however, testified thatthe discussion occurred the night Gardner failed toreport, as confirmed by his pretrial affidavit, and nomention is made that Gardner would be dischargedunless he had a good excuse. In his affidavit Blairasserts that mention was made in the discussionthat Gardner'had no excuse for not notifying theplatform since he had a telephone, whereas Carterhad communicated with the platform even thoughhe had none. According to Furry, there was nomention of this in their discussion.Itmay also be observed that in Blair's affidavit hestates that, because of Gardner's dereliction in noti-fying the platform, Respondent was required tohave another crane operator and some roustaboutswork overtime. Since Carter had actually notifiedthe platform that he would not be able to report,the need for having the crane operator work over-time could hardly have been attributable to Gard-ner's failure to call in.Moreover, Furry testifiedthat he himself operated the crane on the nightCarter failed to report, without the need forroustabouts, and that he operated the crane onlyabout an hour and a half.Furthermore, according to Furry, Honeysett,another member of Carter's crew, failed to report5' Respondent's contention that Blair could never have intendedthe 30-day leave of absence to last 70 days, despite Gardner's testimonythat Blair had told him to take what time he needed, is inconsistent withBlair's relianceon Gardner's reemployment as evidence that he had ac-tually given Gardner a second chance after his alleged failure to notify theCompany that he was not returning to work after his 30-day leave ofabsence 186DECISIONSOF NATIONALLABOR RELATIONS BOARDuntil 16 or 24 hours after he had been scheduled toreport, and, so far as is shown, did not notify theplatform that he would be late or offer any excusefor his tardiness. Despite this, Furry did not takethisup with Blair, testifying, "I gave up onHoneysett."Nevertheless,Honeysettwasnotdischarged or otherwise disciplined.When these facts are viewed against thebackground of Blair's coercive interrogation of andstatements to employees, including threats ofwithdrawal of benefits and privileges, and specifi-cally his remarks to Gardner and Barefield duringthe washroom incident, and his threats to eliminateall employees who voted for the Union, especiallyGardner and Barefield, and the disparate treatmentaccorded Gardner, and the other factors previouslydetailed, the conclusion is irresistible that Respon-dent discharged Gardner on May 8, 1966, notbecause of his failure to notify the platform that hewould not report on schedule but in retaliation forhis union sympathies and activities.Itis,therefore,found that by dischargingGardner, on or about May 8, 1966, Respondent dis-criminated in regard to the hire and tenure of em-ployees to discourage membership in a labor or-ganization, thereby engaging in unfair labor prac-tices within the meaning of Section 8(a)(3), and in-terfering with, restraining, and coercing employeesin the exercise of rights guaranteed in Section 7, inviolation of Section 8(a)(1) of the Acts'5.Ernest Newell BarefieldBarefieldwas hired in December 1965 as aroughneck or pit watcher, working on driller Olds'crew until his discharge on June 9, 1966.It is undisputed that at the time of his dischargehe was discovered reading a magazine in the mudloggers shack during his tour of duty. The conflictin the testimony relates primarily to the length oftime he was in the shack and the circumstanceswhich preceded it.When Barefield reported on his tour at midnight,the drilling equipment was being removed from thehole and preparations were under way to shut downthe power to permit replacement of a generator.According to Barefield, he was making prepara-tions for the power shutdown, filling the hole withmud. After receiving a call from the motor roomand reporting that everything was "O.K." in hisarea, Barefield went out to the breezeway wheresmoking was allowed, and the whole crew, includ-ing driller Olds, had gathered. Barefield does notsmoke but the others "lit up."After the break, Barefield returned to the pitwatching area where he remained for a minute,11 Since Gardner testified that he had intended to quit his job the morn-ing after he was discharged without regard to the discrimination againsthim, and had obtained or was about to obtain anotherjob at which,in fact,he was still working at the time of the hearing, it is found that Respondentdid not discriminate against Gardner by failing to reinstate him to hisand, finding that there was nothing that needed tobe done, went back to the breezeway and then tothe rig floor. The floor hands were there doingnothing in particular, preparations for the shutdownhaving been completed. Barefield then went to theshack to make out his time. The entire crew, exceptthemotorman, went out on the catwalk for asmoke.At or about 8 a.m., several hours after the powerhad been shut down, Barefield headed back for thepitwatching area.Passingthemud logger shackand hearing the sound of an adding machine, he en-tered the shack where he found a Shell pumperusing the machine. After a brief conversation aboutlossof production caused by the shutdown, thepumper left but Barefield stayed on. He sat down,picked up a magazine and began reading idly.Several minutes later Roady and Olds came in.Roady told Barefield to change his clothes and"catch the chopper," telling him that he was fired.Barefieldmerely said, "O.K.," and went to hisroom to pick up his things. Roady came to the doorand told him to get his time. Roady made it out,placedit ina sealed envelope, and told Barefield togive it toBlairwhen he reached the mainland andget his money. Barefield asked for a terminationslip for purposes of unemployment compensationbut was told that the Company was notissuingthem anymore. Barefield asked Roady the reasonfor discharge. Roady told him that he had beensitting down reading a magazine when he couldhave been doing cleanup work. Barefield said thatthere had been no power, pointing out that othermen had been standing around smoking, testifyingthat the whole crew had been "goofing off" forabout 3 hours.According to Barefield, other crewmen had usedthe logger's shack which was located about 10 feetfrom the pit area, and Olds himself had smokedthere; there was a coffeepot in the shack and hehad "bummed" coffee there himself. Moreover,Barefield testified, there was a telephone in theshack and no one had tried to reach him.As for the reason he said "O.K." without protest-ingwhen told that he was discharged, Barefieldtestified that he was shocked-he could not un-derstand why he was being discharged-and thatRoady walked out before he could ask.52Roady testified that when he went to the pit areaduring one of his routine inspections he had ex-pected to find Barefield, the pit watcher,cleaningthe sand trap, but instead found the area deserted.He assumed that the pit watcher was working withthe crew on the lower deck. When he found no signof him, he questioned Olds about it. Olds said thathe thought Barefield was in the pit. Roady told himformer or substantially equivalent employment." Although Roady testified that when he told Barefield to get his clothes,Barefield said nothing,Roady acknowledged that in a pretrial affidavit, hesaid that when he told him he was fired, Barefield asked, "Do you meanit?" SANTA FE DRILLING COMPANYthat he was not and the two men started looking forBarefield.Each of the two supervisors made aseparate tour53of the platform but could not findBarefield.Roady and Olds met when they hadcompleted their independent searches,and it oc-curred to them that they had not looked forBarefield in the logging shack,which,according tothem, had not been used by Santa Fe personnelsince the well loggers had left the platform.Respondent contends that despite the powershutdown there was other work to do which the restof the crewwas doing.Barefield conceded that,when the shutdown became necessary,Olds toldthe crew to keep busy.Olds testified that he told his crew to do as muchcleaning and painting as they could and that whenhe asked Barefield to help he was told that he hadwork to do in the pitarea.The rest of the crew didoccupy itself scraping and painting the catwalk andother areas.As to the length of time he was in the shack,Barefield maintains that it was a matter of minutes.According to Roady, he had been looking forBarefield for 1-1/2 or 2 hours. Olds testified that,from the time Roady first questioned him about thewhereabouts of the pit watcher until Barefield waslocated,an hour had elapsed.Respondent appears to contend that the length oftime Barefield was in the shack is not relevant.54What Respondent really objected to was thatBarefield had "hid out avoiding work when he wassupposed to be, and the rest of the men were, work-ing. 'Olds testified that he himself would havedischarged Barefield if Roady had not decided todo so. Both men, however, testified that althoughBarefield's discharge was due to the single incidentdescribed, he had for some time been somewhat"lackadaisical" about his work and had been wast-in too much time.Itmay be conceded that Barefield's conductcould have furnished ample cause for discharge.However, as has been pointed out elsewhere, thefact that cause for the discharge may have existeddoes not preclude a finding of discrimination if theother circumstances warrant such a finding.55Applying this rationale to the facts regardingBarefield'scase, a finding is warranted that hisdischarge was discriminatory. In addition to what53Not to be confused with tour of duty (pronounced to rhyme with"tower" in the industry).5'Respondent contends in its brief,however,that if the time element isrelevant the supervisors estimate of the length of timeBarefield was in theshack is more generous to him than is warrantedby his own testimonyThus, since Barefield indicates that he was discovered in the shack at 8 a.m.(or even 7 or 7:30a m.), and the rig had beenshut downabout 3 a.m , al-lowing a half-hour to an hour for Barefield to complete his chores after theshutdown,he must have spent nearly 4 hours in the shack.This seemshighly improbableand, in any event,does not take into account the timespent during the breakswith theother crewmembers and thetime con-sumed in his trips between thedeck and the pit5.5The case cited in the General Counsel's brief is apposite"We do notagreewith the proposition which respondent apparently tries to urgeupon this court, to the effect that if we find that cause existed for the187has been shown with regard to Respondent's con-duct constituting interference, restraint, and coer-cion, it will be recalled that Barefield, together withGardner, was specifically singled out for reprisal byBlair inthe washroom encounter. About 2 weeksbefore the election, in a conversation with Barefieldin the pit area, Blair discussed the approachingelection, told him that he saw no need for a union,and that the Union had never accomplishedanything for the men in the oilfields. Roady hadmade similar remarks to Barefield. It is uncon-tradicted that Barefield told Blair that if he was in-terestedBarefield had a union card in his hippocket, although he did not know how he wouldvote. A few days after the election, Blair deliveredhimself of his scurrilous tirade, referring to menwho had already been run off and others whowould follow. Barefield had worked in the oilfieldsfor 20 years, 7 in Alaska for four drilling contrac-tors. Considering the increase in offshore oil opera-tions in Cook Inlet, and the apparent dearth ofqualified oilfield personnel; Barefield's apparentlysatisfactory work performance; the absence of anyevidence that he had been disciplined at any timepriortotheoccasionunder discussion; theprecipitate action in discharging him, without priorwarning, investigation or opportunity to offer anyexplanation in mitigation of his misconduct; and theother factors previously discussed, it is evident thatRespondent discharged Barefield on June 9, 1966,and thereafter failed and refused to reinstate himbecause of his union adherence and activities andnot because he had loitered in the logger's shack toescape doing maintenance work on the platformduring the power shutdown, seizing this as the earli-est opportunity for fulfilling Blair's threat to rid theCompany of all union adherents.Itis,therefore,found that by dischargingBarefield on June 9, 1966, and thereafter failingand refusing to reinstate him because of his unionadherence and affiliation to discourage membershipina labor organization, Respondent has dis-criminated in regard to his hire and tenure of em-ployment within the meaning of Section 8(a)(3),thereby interfering with, restraining, and coercingemployees in the exercise of rights guaranteed inSection 7, in violation of Section 8(a)(1) of theAct.discharge of any of these men, then we will have to conclude that theywere discharged for cause and that 'motive'for discharging the men is notcontrolling.This court has previously answered this idea adversely torespondent, inWellsInc v N.L R.B.,9 Cir , 1947, 162 F.2d 457, 459-460, where we stated"Nor, under the special facts of the case, is motive for thedischarge irrelevant,asWellsalternatively assertsThe prohibi-tion of § 8(3), by its plain terms, extends to any discriminatorydischarge the purpose and manifest effect of which is todiscourage employee membership in a labor organization The ex-istence of somejustifiable ground for dischargeisno defenseif itwas not the moving cause"Cites authority.][Emphasis sup-plied]N L R B v Texas IndependentOil Company,Inc,232 F 2d447 (C.A 9) 188DECISIONSOF NATIONALLABOR RELATIONS BOARDIn arriving at the conclusions as to the dis-criminatorydischarges, the data prepared byRespondent showing a comparison of terminationsand hires in the calendar year 1966 with those for1965, which reflects less turnover in 1966 after theelection than the comparable period for the preced-ing year when there had been no union activity, hasbeen fully considered. Respondent argues that thisdemonstrates the fallacy of the General Counsel'scontention that Blair was determined to pick off themen who voted for the Union one at a time Atmost, the evidence adduced by Respondentestablishes that it did not eliminate all union ad-herents, and it has long been held that an em-ployer's failure to discharge all union sympathizersisnot probative of the facts that the dischargesmade were not discriminatorily motivated.566.The charge that the men were required to workharder after the electionAlthough not specifically alleged as a violation ofSection 8(a)(1), evidence was introduced to showthat following the election Respondent made themen work harder in retaliation for the showingmade in the election. Since the issue was fullylitigated and has been dealt with at some length inRespondent's brief, this evidence has been con-sidered as though formally alleged in the con-solidated complaints.Various employees testified that Respondent did,in fact, work the men harder, and maintained closerscrutiny over their work and conduct than beforetheelection.Others testified that they wererequired to do no more than what amounted to es-sential maintenance.Respondent maintains that during the preelectionperiod the men frequently congregated in groups inthe washroom and elsewhere on the platform todiscuss the approaching election. Although, accord-ing to Respondent, there was a rule against suchconduct while the men were on duty, this rule wasrelaxed,according to Blair,to permit the men freediscussion.With the election over,Blair was deter-mined that the men should get back to work lestse "An employer's failureto discharge all the union adherents does notnecessarilyindicate anabsence ofdiscriminatory intent as tothose he diddischarge"W C Nahors Company,89 NLRB 538, enfd 196 F 2d 272(C A5), Daro Test Corporation,81 NLRB 976,Steuart WarnerCorpora-tion,55 NLRB 593 It isnot necessary nor is it ordinarily feasible todischargeor fail to recall everyunion member or adherent in order todiscourage union activitiesThis may beaccomplished by making "an ex-ample"of some of the union adherentsN L R B v Link-Belt Co311 U S584, 602,N L R B v National Garment Co,166 F 2d 233, 238 (C A 8),cert denied334 U S 845,Montgomery Ward &CovN L R B ,107 F 2d555, 559 (CA7),F W Woohiortli Co v NLRB, 121F 2d 648,661-662 (C A2), Shedd-Broun Mfg Co ,102 NLRB742 (SupplementalDecision andOrder, 103 NLRB 905), enfd 213 F 2d 163, 174 (C A 7),Broil and Marine, Inc ,112 NLRB 1442, fn I" Shell Drilling Superintendent Woodson,who had visited the platform,and Furrytestified that the inspections had resulted in a "bad report" forlack of cleanliness,inattention to safety requirements,fire hazard,and thelike, and that work began almost immediately to remedy these conditionsthey fall into the habit of "bunching up" as theyhad been doing, as well as to perform necessarymaintenance work on the rig, which had beenneglected. Furthermore, Blair testified, there hadbeen some clarification of his authority. Until then,according to him, Shell supervisory personnel hadbeen inclined to exercise supervision over Respon-dent's pushers and drillers,sometimes to the extentof countermanding Blair's assignment of crewmem-bers to maintenance work so that they could beutilized in production.Moreover,according toBlair,ShellAreaManager John Spear,as well as both Shell, SantaFe, and State of Alaska inspectors, who had visitedthe platform during the early stages of the opera-tion, had been critical of conditions on the plat-form,and Blair was eager to remedy these condi-tions.57 He testified that the reason he did not do sobefore the election was that he was apprehensivethat"someone would take the cleaning and extrawork we might have to do, some offense againstpeople there for the way theymightvote." Con-sequently, after the election, Blair embarked on adetermined effort to have the platform cleaned up.Outside help was recruited when necessary. Thereis little doubt, however, that Shell's chief concernwas to obtain production. Thus, when DrillingForeman Troy White protested to Blair that hecould not clean up his area and "make hole"(drilling)at the same time, Blair told him to shutthe rig down and apply himself to cleanup work.58It is evident that the men preferred to work atdrilling rather than on maintenance,but Respon-dent asserts that maintenance work is not onlynecessary but customary in the oil drilling indus-try.59The necessity for maintaining safety on anoffshore drilling platform should be obvious, andthereisnoneed to belabor the point. The recordclearly establishes that after the election Respon-dent embarked on an intensive cleanup campaign.Undoubtedly this aspect of the operation had beenbadly neglected due to the overriding objective of"making hole" in the endeavor to strike oil. The is-sue, however, is whether the cleanup campaign,which may very well have been necessary, was util-When Shell Manager Lage later visited theplatform conditions had im-proved51Accordingto Respondent,during this cleanup operation,equipmentwhich had been lying on theplatform and creating a hazard to the menfilled three large carryingbaskets5HRespondentpoints to Bloodworth's testimony as an excellent synthesisof the problem He testifiedIhave beenon a few rigsmyself anda lot of times, I don't know whatcauses it, butthey get in too big a hurry, in trying tomake a hole again[sic]Maybe the company had, which in thiscase wouldbe Shell,would come out and say,"You have gotto get this thing cleaned up "Men fall over something and get killed,fall througha hole This hap-pened beforeIthappens all the timewhen theystart drilling rightaway before they have everything hooked up I say maybeonce a yearitwill happenon a rig They will shut down and say, "You get thisthing cleaned up, so we can start working again beforesomebody getskilled or hurt bad " SANTA FE DRILLING COMPANYized by Respondent, in the persons of Blair andTroy White, as a means of retaliation against thecrews for their support of unionization, as demon-strated by the results of the election. In making thisdetermination, one must, of course, avoid the pitfallof thepost hoc ergo propter hocrationale.As has been seen, opinion even among the em-ployees was divided as to whether the men werebeing pushed harder after the election. Carter, forexample,acraneoperator,who incidentallytestified that Blair had charged him with makingthe men work harder, testified in response to thatquestion, "I believe so. It is pretty hard to say ...we kept pretty busy, but I believe there was a lotmore tense feeling . . . ." Gardner testified morepositively thatBlairwas watching "all the time,"and, "we was all being pushed extra hard, punish-mentfor voting for theunion."Gardner, however,conceded that he was treated no differently thanCarter or Honeysett, though this, of course, whileperhaps indicating nondiscriminatory treatment,does not establish that the men were not workedharder.Moreover, Respondent's contention thatsinceGardner received his orders from Carter,who, in turn, received his orders from Landers orReamer, both Shell employees, Shell rather thanRespondent was responsible for any increase in thenature or extent of the cleanup work by the crew.For reasons previously stated in regard to a similarcontention regarding Gardner's discharge, the argu-ment is notpersuasive.In evaluating Respondent's motivation in this re-gard, it must be remembered that Blair told Carterthat if the Union won the election they would haveto drive the men harder, although this was based onthe premier that the Union should obtain a wage in-crease.Blair's remarksto the crew after the elec-tion that he wanted to see nothing but "... fromnow on," and Troy White's similar remarks that"therewon't be anything but ... holes" thence-forth, and that the Company was "going back tothe old RockyMountainstyle of drilling," certainlypresaged the kind of retaliation which, it is claimed,Respondent later imposed.Nevertheless, in view of the conflicting subjectivereactions of the witnesses for the General Counsel,the evident need for intensified cleanup and main-tenance work on the platform, the obvious bias andinterestof Gardner in testifying that the men werebeing punished for voting for the Union, theevidence, while gravely suspicious, is too inconclu-sive to establish that the admittedly intensifiedcleanup campaign was in retaliationfor the at-tempted unionization of the employees.It is, therefore, found that the allegation thatRespondent imposed harder working conditionsupon the employees after the election has not beensustained by the preponderance of the evidence,and it will be recommended that the complaint inthis respect be dismissed.With regard to the objections to the election, it189has been found that Respondent engaged in unfairlabor practiceswithin the meaning of Section8(a)(1), previously fully detailed, before the elec-tion. It has been held that such a finding isa fortiorigrounds for setting aside the results of the election,and it is clear, moreover, from the events occurringbefore the election that it was not conducted underthe laboratory conditions which the Act requires.Respondent's disposition to interfere with the elec-tion is further borne out by the subsequent unfairlabor practices in which Respondent engaged.Itwill,therefore,be recommended that theresults of the election held February 20, 1966, beset aside.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent, set forth in sectionIII, above, occurring in connection with the opera-tions described in section I, above, have a close, in-timate, and substantial relationship to trade, traffic,and commerce among the several States and tendto lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V.THE REMEDYIthas been found that Respondent has engagedin unfair labor practices within the meaning of Sec-tion 8(a)(1) and (3) of the Act by the conductpreviously detailed. It will be recommend thatRespondent be ordered to cease and desisttherefrom,and take certain affirmative actiondesigned to effectuate the policies of the Act. It hasbeen found that Respondent has discriminated inregard to the hire and tenure of employment of em-ployees by discharging, and thereafter failing andrefusing to reinstate, Lloyd W. Collins on February22, 1966, Arthur W. Gordon on February 24, 1966,and Ernest N. Barefield on June 6, 1966; bydischarging David L. Gardner on May 8, 1966, andby denying Sidney R. Sherwood the right to dis-place an employee with less seniority, after layinghim off on March 20, 1966. It will therefore berecommended that Respondent offer Lloyd Collins,Arthur Gordon, and Ernest Barefieldimmediateand full reinststament, without loss of seniority orother rights and privileges, to their former or sub-stantially equivalent employment, and make themwhole for any loss of pay they may have sustainedby payment to them of a sum of money equal tothat which they would have earned from the date ofthe discrimination against them to the date of offerof reinstatement, less their net earnings during suchperiod. Backpay shall be computed in accordancewith the formula prescribed inF.W.WoolworthCompany,90 NLRB 289. Interest on said backpayshall be computed at the rate of 6 percent perannum asprovided inIsis Plumbing & Heating Co.,138 NLRB 716. Since the record establishes that 190DECISIONSOF NATIONALLABOR RELATIONS BOARDDavid Gardner intended to terminate his employ-ment voluntarily the day after he was discrimina-torily discharged, irrespective of the discriminationagainst him, it will not be recommended that he beoffered reinstatement for reasons stated in connec-tionwith the discussion of his discharge. It will,however, be recommended that he be made wholefor any loss of pay sustained by him as a result ofRespondent's discrimination against him in thesame manner as the employees above mentioned.Although it has been found that Respondent alsodiscriminated in regard to the hire and tenure ofemployment of Sidney R. Sherwood, for reasonsdiscussed in relation to his discharge, it will not berecommended that he be offered reinstatement orbackpay in consequence of Respondent's dis-crimination against him.60Upon the basis of the foregoing findings of factand upon the entire record, I make the following:CONCLUSIONS OF LAW1.SantaFeDrillingCompany,Respondentherein,is, and at all times material herein has been,an employer engaged in commerce and in a busi-ness affecting commerce within the meaning ofSection 2(2), (6), and(7) of the Act.2.Alaska PetroleumCrafts Council, the APCC,herein,is, and at all times material herein has been,a labor organization within the meaning of Section2(5) of the Act.3. International Union of Petroleum Workers,AFL-CIO, the IUPWherein,is,and at all timesmaterial herein has been, a labor organizationwithin the meaning of Section 2(5) of the Act.4.By the coercive interrogation and statementsof Blair,Roady,and White concerning their unionadherenceand activities;by the threats ofdischarge,increasedwork,orwithdrawalofbenefits and privileges previously detailed; and bythe discrimination in regard to the hire and tenureof employees,as above described,Respondent hasinterfered with,restrained,and coerced employeesin the exercise of rights guaranteed in Section 7,thereby engaging in unfair labor practices withinthe meaning of Section 8(a)(1) of the Act.5.By dischargingLloyd Collinson February 22,1966, Arthur Gordon onFebruary 24,1966, DavidGardner on May 8,1966, and Ernest N. Barefieldon June 6,1966, and by failing and refusing to rein-state said Collins,Gordon,and Barefield; and bydenying Sidney R. Sherwood the right to displacean employee with less seniority,after laying him offonMarch 20,1966, because of their union ad-herence or affiliation to discourage membership ina labor organization,Respondent has engaged in80 In view of the nature and extent of the unfair labor practices in whichRespondent has been found to have engaged, including discrimination inregard to hire and tenure of employment, it is found that there is likelihoodof the continuance of such unfair labor practices in the future It is, there-fore, recommended that Respondent be restrained from interfering with,and is engaging in unfair labor practices in violationofSection8(a)(3), thereby interferingwith,restraining, and coercing employees in the exerciseof rights guaranteed in Section 7, and violating Sec-tion 8(a)(1) of the Act.6.Except as found above, Respondent has notengaged in unfair labor practices alleged in the con-solidated complaints.7.The aforesaid unfair labor practices, foundabove, are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7)of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of factand conclusions of law and the entire record in thiscase, it is hereby recommended that Santa FeDrilling Company, of Santa Fe Springs, California,its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Discharging, laying off, or otherwise dis-criminating in regard to the hire and tenure of em-ployment, or any term or condition of employmentof his employees, to discourage membership in alabor organization, because they have engaged inunion or other protected concerted activities forthe purpose of collective bargaining or other mu-tual aid or protection.(b) Interrogating employees or making state-ments to them concerning their union membershipand activities; threatening them with discharge, in-creased work, withdrawal of privileges and benefits,because they have engaged in union or other pro-tected concerted activities.(c) In any other manner interfering with,restraining, or coercing its employees in the exer-cise of the rights guaranteed in Section 7 of theAct, except to the extent that such rights may be af-fected by an agreement requiring membership in alabor organization as a condition of employment, asauthorized in Section 8(a)(3) of the Act, asamended.2.Take the following affirmative action which itis found will effectuate the policies of the Act:(a)Offer Lloyd W. Collins, Arthur W. Gordon,and Ernest N. Barefield immediate and full rein-statementtotheirformerorsubstantiallyequivalent positions,without prejudice to theirseniority and other rights and privileges, and makethem whole in the manner set forth in the sectionentitled "The Remedy."(b)Make David L. Gardner whole for any lossof earnings sustained by him as a result of Respon-dent's discrimination against him, in the manner setforth in the section entitled "The Remedy."restraining,and coercing employees in any other mannerN L R B vEntwistleManufacturing Co,120 F 2d 532 (C A4),May DepartmentStores v NLRB, 326 U S 376,Bethlehem Steel Co v NLRB ,120 F 2d641 (CADC) SANTA FE DRILLING COMPANY191(c)Notifytheabove-namedemployees ifpresently serving in the Armed Forces of theUnited States of their right to full reinstatementupon application in accordance with the SelectiveService Act and the Universal Military Training andService Act,as amended,after discharge from theArmed Forces.(d) Preserve until compliance with any order forreinstatement or backpay made by the Board, and,upon request, make available to said Board or itsagents, for examination and copying,allpayrollrecords, social security payment records,timecards,personnel records and reports, and all other recordsrequired to analyze and determine the amount ofbackpay due.(e) Post at Shell platform "A", Middle Shoals,Cook Inlet, Alaska, and at all other places wherenotices to employees are usually posted by Respon-dent,and mail,postage prepaid,to each of the em-ployees found herein to have been discriminatedagainst by Respondent,at their last known ad-dress,61 copies of the attached notice marked "Ap-pendix. "82 Copies of said notice, on forms providedby theRegional Director for Region 19, after beingduly signed by the Respondent's duly authorizedrepresentative, shall be posted by it immediatelyupon receipt thereof, and be maintained by it for60 consecutive days thereafter,inconspicuousplaces, including allplaces where notices to em-ployees are customarily posted. Reasonable stepsshall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by anyother material.(f)Notify saidRegionalDirector,inwriting,within 20 days from the receipt of this Decision,what steps have been taken to comply herewith.63IT IS FURTHER RECOMMENDEDthat the con-solidated complaints be dismissed insofar as they al-lege violations which have not been found.Having found that, during the period between thefiling of the petition for representation and the dateof the election, Respondent engaged in unfair laborpractices within the meaning of Section 8(a)(1) ofthe Act,it isrecommended that the election, heldon February 20, 1966, in Cases 19-RC-3851 andSi In view of the nature of Respondent's offshore platformoil drillingoperation,and the unlikelihood of access to the platformby any of the dis-cnmmatees,to effectuate the policiesof the Act,it is recommended thatRespondent be required to furnish copiesof the notice to the dis-criminatees by mail,in addition to the usual posting requirementsa' In the event that this RecommendedOrder is adopted by the Board,the words"a Decisionand Order" shall be substituted for the words "theRecommended Order of a Trial Examiner"in the notice.In thefurtherevent that the Board'sOrder is enforced by a decree of a United StatesCourt of Appeals,the words"a Decreeof the UnitedStatesCourt of Ap-peals Enforcing an Order"shall be substitutedfor the words"a Decisionand Order "a' In the event that this RecommendedOrder be adopted by the Board,paragraph 2(f) thereof shall be modified to read"Notify saidRegionalDirector,in writing,within 10 daysfrom the date of this Order, what stepsthe Respondent has taken to comply therewith "19-RM-598,be set aside,and that the RegionalDirector directs that a new election be held whenhe is satisfied that the effects of Respondent's un-fair labor practices have been dissipated.IT IS FURTHER RECOMMENDED that,unless on orbefore 20 days from the date of receipt of thisDecision,RespondentnotifiessaidRegionalDirector that it will comply with the foregoingrecommendations,the Board issue an order requir-ing Respondent to take the action aforesaid.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Boardand in order to effectuate the policies of the Na-tional Labor Relations Act, as amended, we herebynotify our employees that:WE WILL NOT discourage membership of ouremployees in Alaska Petroleum Crafts Council,or International Union of Petroleum Workers,AFL-CIO, or in any other labor organizationby discriminating in anymannerin regard tothe hire and tenure of employment or any termor condition of employment of our employees,except as authorized in Section 8(a)(3) of theAct.WE WILL NOT interrogate or make coercivestatementsto our employees concerning theirunionadherence and activities; threaten themwith discharge, increased work, or withdrawalof benefits; or discharge, lay off, or refuse toreinstate employeesas a meansof interferingwith,restraining,or coercing them in the exer-cise of the rights guaranteed in Section 7 of theAct.WE WILL NOT in any othermanner interferewith, restrain, or coerce our employees in theright to self-organization, to form, join, orassist the above-named Unions or any otherlabororganization,tobargaincollectivelythrough representatives of their own choosing,to engage in concerted activities for the pur-pose ofmutualaid or protection, or to refrainfrom any or all such activities, except to theextent that such right may be affected by anagreementrequiring membership in a labor or-ganizationas a condition of employment, inconformity with Section 8(a)(3) of the Act.WE WILL offer Lloyd W. Collins, Arthur W.Gordon, and Ernest N. Barefield immediateand full reinstatement to their former or sub-stantially equivalent positions, without preju-dice to their seniority and other rights andprivileges, and make them whole for any lossof pay they may have suffered by reason of thediscrimination against them. 192DECISIONSOF NATIONALLABOR RELATIONS BOARDWE WILL make David L. Gardner whole forany loss of pay he may have suffered by reasonof thediscrimination against him.All our employees are free to become, remain, orrefrain from becomingor remaining,members ofthe above-named labororganizationsor any otherlabor organizations.SANTA FE DRILLINGCOMPANY(Employer)DatedBy(Representative) (Title)Note:We will notify the above-named employeesifpresently serving in the Armed Forces of theUnited States of their right to full reinstatementupon application in accordance with the SelectiveService Act and the Universal Military Training andService Act, as amended,after discharge from theArmed Forces.This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered,defaced,or covered by any other material.If employees have any question concerning thisnotice or compliance with its provisions, they maycommunicate directly with the Board's RegionalOffice, 327Logan Building,500 Union Street,Seattle,Washington 98101, Telephone583-7473.